OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(804) 484-1401 Date of fiscal year end:October 31, 2012 Date of reporting period:January 31, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS January 31, 2012 (Unaudited) COMMON STOCKS - 90.2% Shares Value Consumer Discretionary - 10.4% Auto Components - 1.2% American Axle & Manufacturing Holdings, Inc. (a) $ Autoliv, Inc. Ballard Power Systems, Inc. (a) BorgWarner, Inc. (a) Dana Holding Corporation (a) Dorman Products, Inc. (a) (b) Drew Industries, Inc. (a) (b) Exide Technologies (a) (b) Federal-Mogul Corporation (a) (b) Fuel Systems Solutions, Inc. (a) Gentex Corporation Goodyear Tire & Rubber Company (The) (a) Magna International, Inc. - Class A Modine Manufacturing Company (a) (b) Motorcar Parts of America, Inc. (a) (b) Shiloh Industries, Inc. (a) Spartan Motors, Inc. (b) Standard Motor Products, Inc. (b) Stoneridge, Inc. (a) (b) Superior Industries International, Inc. (b) Tenneco, Inc. (a) Tongxin International Ltd. (a) Tower International, Inc. (a) TRW Automotive Holdings Corporation (a) UQM Technologies, Inc. (a) Visteon Corporation (a) (b) Automobiles - 0.0% (c) Thor Industries, Inc. (b) Distributors - 0.3% Core-Mark Holding Company, Inc. Genuine Parts Company LKQ Corporation (a) (b) Pool Corporation VOXX International Corporation (a) (b) Weyco Group, Inc. Diversified Consumer Services - 0.7% American Public Education, Inc. (a) Archipelago Learning, Inc. (a) Ascent Capital Group, Inc. - Class A (a) (b) Cambium Learning Group, Inc. (a) Capella Education Company (a) Career Education Corporation (a) Carriage Services, Inc. China Education Alliance, Inc. (a) Collectors Universe, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Discretionary - 10.4% (Continued) Diversified Consumer Services - 0.7% (Continued) DeVry, Inc. (b) $ Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Learning Tree International, Inc. (a) Lincoln Educational Services Corporation Matthews International Corporation - Class A National American University Holdings, Inc. Service Corporation International (b) Steiner Leisure Ltd. (a) (b) StoneMor Partners, L.P. Universal Technical Institute, Inc. (a) Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 2.9% AFC Enterprises, Inc. (a) (b) Ameristar Casinos, Inc. (b) Arcos Dorados Holdings, Inc. - Class A Asia Entertainment & Resources Ltd. 78 Bally Technologies, Inc. (a) (b) Benihana, Inc. Biglari Holdings, Inc. (a) (b) Bob Evans Farms, Inc. Boyd Gaming Corporation (a) Bravo Brio Restaurant Group, Inc. (a) (b) Brinker International, Inc. Buffalo Wild Wings, Inc. (a) (b) Caribou Coffee Company, Inc. (a) (b) Carrols Restaurant Group, Inc. (a) (b) CEC Entertainment, Inc. (b) Cedar Fair, L.P. (b) Choice Hotels International, Inc. Churchill Downs, Inc. (b) Cracker Barrel Old Country Store, Inc. (b) DineEquity, Inc. (a) Domino's Pizza, Inc. (a) Einstein Noah Restaurant Group, Inc. Frisch's Restaurants, Inc. Full House Resorts, Inc. (a) Gaylord Entertainment Company (a) Hyatt Hotels Corporation - Class A (a) International Speedway Corporation - Class A (b) Interval Leisure Group, Inc. (a) (b) Isle of Capri Casinos, Inc. (a) (b) Jack in the Box, Inc. (a) Jamba, Inc. (a) Kona Grill, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) (b) Life Time Fitness, Inc. (a) (b) Luby's, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Discretionary - 10.4% (Continued) Hotels, Restaurants & Leisure - 2.9% (Continued) Marcus Corporation (b) $ Marriott Vacations Worldwide Corporation (a) (b) Morgans Hotel Group Company (a) Morton's Restaurant Group, Inc. (a) MTR Gaming Group, Inc. (a) Multimedia Games Holding Company, Inc. (a) Nevada Gold & Casinos, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) Panera Bread Company - Class A (a) Papa John's International, Inc. (a) (b) Penn National Gaming, Inc. (a) (b) Pinnacle Entertainment, Inc. (a) Red Lion Hotels Corporation (a) Rick's Cabaret International, Inc. (a) Royal Caribbean Cruises Ltd. Ruby Tuesday, Inc. (a) Scientific Games Corporation (a) (b) Shuffle Master, Inc. (a) (b) Six Flags Entertainment Corporation Sonic Corporation (a) Texas Roadhouse, Inc. Town Sports International Holdings, Inc. (a) (b) Vail Resorts, Inc. Wendy's Company (The) WMS Industries, Inc. (a) Household Durables - 1.0% Beazer Homes USA, Inc. (a) Blyth, Inc. (b) Brookfield Residential Properties, Inc. (a) CSS Industries, Inc. Furniture Brands International, Inc. (a) Helen of Troy Ltd. (a) (b) Hooker Furniture Corporation Jarden Corporation Kid Brands, Inc. (a) (b) Koss Corporation La-Z-Boy, Inc. (a) (b) Lennar Corporation - Class A Lennar Corporation - Class B Libbey, Inc. (a) Lifetime Brands, Inc. MDC Holdings, Inc. Meritage Homes Corporation (a) Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. NIVS IntelliMedia Technology Group, Inc. (a) (b) PulteGroup, Inc. (a) Ryland Group, Inc. (The) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Discretionary - 10.4% (Continued) Household Durables - 1.0% (Continued) Skyline Corporation $ Stanley Furniture Company, Inc. (a) Tempur-Pedic International, Inc. (a) (b) Toll Brothers, Inc. (a) Tupperware Brands Corporation Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) Gaiam, Inc. - Class A (a) Geeknet, Inc. (a) (b) HSN, Inc. Liberty Interactive Corporation - Series A (a) (b) Orbitz Worldwide, Inc. (a) (b) TripAdviser, Inc. (a) U.S. Auto Parts Network, Inc. (a) ValueVision Media, Inc. (a) (b) Leisure Equipment & Products - 0.5% Arctic Cat, Inc. (a) (b) Black Diamond, Inc. (a) Brunswick Corporation Hasbro, Inc. Johnson Outdoors, Inc. - Class A (a) 77 LeapFrog Enterprises, Inc. (a) (b) Nautilus, Inc. (a) Smith & Wesson Holding Corporation (a) (b) Steinway Musical Instruments, Inc. (a) Summer Infant, Inc. (a) Media - 1.2% A.H. Belo Corporation - Class A AMC Networks, Inc. - Class A (a) Arbitron, Inc. (b) Ballantyne Strong, Inc. (a) Belo Corporation - Class A Cablevision Systems Corporation - Class A Carmike Cinemas, Inc. (a) Central European Media Enterprises Ltd. (a) Charter Communications, Inc. - Class A (a) Cinemark Holdings, Inc. (b) Crown Media Holdings, Inc. - Class A (a) CTC Media, Inc. Dex One Corporation (a) (b) Digital Generation, Inc. (a) (b) Discovery Communications, Inc. - Class C (a) DISH Network Corporation - Class A E.W. Scripps Company (The) - Class A (a) (b) Fisher Communications, Inc. (a) (b) Gannett Company, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Discretionary - 10.4% (Continued) Media - 1.2% (Continued) Gray Television, Inc. (a) $ Harte-Hanks, Inc. IMAX Corporation (a) Insignia Systems, Inc. Interpublic Group of Companies, Inc. John Wiley & Sons, Inc. - Class A Knology, Inc. (a) (b) Lamar Advertising Company - Class A (a) Liberty Media Corporation - Liberty Capital (a) LIN TV Corporation - Class A (a) (b) Madison Square Garden Company (The) - Class A (a) Martha Stewart Living Omnimedia, Inc. - Class A MDC Partners, Inc. (b) Morningstar, Inc. National CineMedia, Inc. New York Times Company (The) - Class A (a) Nexstar Broadcasting Group, Inc. (a) Outdoor Channel Holdings, Inc. Radio One, Inc. - Class D (a) ReachLocal, Inc. (a) Reading International, Inc. (a) Regal Entertainment Group Rentrak Corporation (a) Saga Communications, Inc. - Class A (a) 25 Scripps Networks Interactive, Inc. - Class A (b) Shaw Communications, Inc. - Class B Sinclair Broadcast Group, Inc. - Class A (b) Sirius XM Radio, Inc. (a) (b) Thomson Reuters Corporation Value Line, Inc. 12 Multiline Retail - 0.0% (c) Bon-Ton Stores, Inc. (The) Dollar General Corporation (a) Family Dollar Stores, Inc. Gordmans Stores, Inc. (a) (b) Specialty Retail - 1.9% Aaron's, Inc. America's Car-Mart, Inc. (a) (b) Asbury Automotive Group, Inc. (a) (b) Ascena Retail Group, Inc. (a) bebe stores, inc. Big 5 Sporting Goods Corporation (b) Body Central Corporation (a) Build-A-Bear Workshop, Inc. (a) Cache, Inc. (a) Casual Male Retail Group, Inc. (a) Cato Corporation (The) - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Discretionary - 10.4% (Continued) Specialty Retail - 1.9% (Continued) Chico's FAS, Inc. $ China Auto Logistics, Inc. (a) Christopher & Banks Corporation (b) Coldwater Creek, Inc. (a) (b) Destination Maternity Corporation (b) Dick's Sporting Goods, Inc. Dreams, Inc. (a) DSW, Inc. - Class A Express, Inc. (a) Foot Locker, Inc. Francesca's Holdings Corporation (a) GameStop Corporation - Class A (a) (b) Genesco, Inc. (a) GNC Acquisition Holdings, Inc. - Class A (a) Group 1 Automotive, Inc. (b) Guess?, Inc. Haverty Furniture Companies, Inc. Hot Topic, Inc. Jos. A. Bank Clothiers, Inc. (a) 21 Kirkland's, Inc. (a) Midas, Inc. (a) New York & Company, Inc. (a) Office Depot, Inc. (a) O'Reilly Automotive, Inc. (a) Pacific Sunwear of California, Inc. (a) Penske Automotive Group, Inc. Pep Boys - Manny, Moe & Jack (The) Pier 1 Imports, Inc. (a) RadioShack Corporation (b) Rent-A-Center, Inc. Sally Beauty Holdings, Inc. (a) Shoe Carnival, Inc. (a) (b) Signet Jewelers Ltd. Sonic Automotive, Inc. - Class A (b) Stein Mart, Inc. (a) (b) Syms Corp (a) Systemax, Inc. (a) Talbots, Inc. (The) (a) 65 TravelCenters of America, Inc. (a) (b) Ulta Salon, Cosmetics & Fragrance, Inc. (a) West Marine, Inc. (a) Zale Corporation (a) Textiles, Apparel & Luxury Goods - 0.5% Carter's, Inc. (a) Culp, Inc. (a) Deckers Outdoor Corporation (a) Delta Apparel, Inc. (a) Fossil, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Discretionary - 10.4% (Continued) Textiles, Apparel & Luxury Goods - 0.5% (Continued) Fuqi International, Inc. (a) $ Gildan Activewear, Inc. - Class A Hanesbrands, Inc. (a) Joe's Jeans, Inc. (a) Kenneth Cole Productions, Inc. (a) K-Swiss, Inc. - Class A (a) Lacrosse Footwear, Inc. 55 LJ International, Inc. (a) (b) Lululemon Athletica, Inc. (a) Maidenform Brands, Inc. (a) Michael Kors Holdings Ltd. (a) Movado Group, Inc. Oxford Industries, Inc. Perry Ellis International, Inc. (a) (b) Quiksilver, Inc. (a) R.G. Barry Corporation Rocky Brands, Inc. (a) True Religion Apparel, Inc. (a) Unifi, Inc. (a) (b) Warnaco Group, Inc. (The) (a) Wolverine World Wide, Inc. (b) Consumer Staples - 1.6% Beverages - 0.3% Beam, Inc. Brown-Forman Corporation - Class B Coca-Cola Bottling Company Consolidated (b) Cott Corporation (a) (b) Craft Brewers Alliance, Inc. (a) Dr Pepper Snapple Group, Inc. Heckmann Corporation (a) Jones Soda Company (a) 80 55 MGP Ingredients, Inc. Molson Coors Brewing Company - Class B National Beverage Corporation (a) Primo Water Corporation (a) Food & Staples Retailing - 0.4% Andersons, Inc. (The) (b) Arden Group, Inc. - Class A 39 Casey's General Stores, Inc. Chefs' Warehouse, Inc. (The) (a) Ingles Markets, Inc. - Class A (b) Nash Finch Company Pantry, Inc. (The) (a) Pizza Inn Holdings, Inc. (a) Rite Aid Corporation (a) (b) Ruddick Corporation Susser Holdings Corporation (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Staples - 1.6% (Continued) Food & Staples Retailing - 0.4% (Continued) Sysco Corporation $ Village Super Market, Inc. - Class A Winn-Dixie Stores, Inc. (a) Food Products - 0.5% Adecoagro, S.A. (a) AgFeed Industries, Inc. (a) (d) 32 Campbell Soup Company China Marine Food Group Ltd. (a) Corn Products International, Inc. Darling International, Inc. (a) (b) Dean Foods Company (a) Farmer Brothers Company (a) Flowers Foods, Inc. Fresh Del Monte Produce, Inc. Green Mountain Coffee Roasters, Inc. (a) Griffin Land & Nurseries, Inc. 45 Hain Celestial Group, Inc. (The) (a) Hormel Foods Corporation HQ Sustainable Maritime Industries, Inc. (a) J & J Snack Foods Corporation J.M. Smucker Company (The) Mead Johnson Nutrition Company Omega Protein Corporation (a) (b) Origin Agritech Ltd. (a) (b) Pilgrim's Pride Corporation (a) (b) Ralcorp Holdings, Inc. (a) Reddy Ice Holdings, Inc. (a) Sara Lee Corporation Seneca Foods Corporation - Class A (a) Smart Balance, Inc. (a) (b) Smithfield Foods, Inc. (a) Snyder's-Lance, Inc. SunOpta, Inc. (a) (b) Tootsie Roll Industries, Inc. Westway Group, Inc. (a) Yuhe International, Inc. (a) Household Products - 0.1% Central Garden & Pet Company - Class A (a) Church & Dwight Company, Inc. Clorox Company (The) (b) Energizer Holdings, Inc. (a) Harbinger Group, Inc. (a) Oil-Dri Corporation of America WD-40 Company Personal Products - 0.3% American Oriental Bioengineering, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Consumer Staples - 1.6% (Continued) Personal Products - 0.3% (Continued) Avon Products, Inc. $ Herbalife Ltd. Inter Parfums, Inc. (b) Natural Alternatives International, Inc. (a) Nu Skin Enterprises, Inc. - Class A (b) Nutraceutical International Corporation (a) Parlux Fragrances, Inc. (a) Prestige Brands Holdings, Inc. (a) (b) Reliv' International, Inc. Revlon, Inc. (a) (b) Schiff Nutrition International, Inc. (a) (b) Tobacco - 0.0% (c) Altria Group, Inc. Vector Group Ltd. Energy - 7.3% Energy Equipment & Services - 1.8% Atwood Oceanics, Inc. (a) Basic Energy Services, Inc. (a) (b) Bolt Technology Corporation Bristow Group, Inc. C&J Energy Services, Inc. (a) 79 Cal Dive International, Inc. (a) Cameron International Corporation (a) CARBO Ceramics, Inc. Complete Production Services, Inc. (a) Compressco Partners, L.P. 17 Core Laboratories N.V. Dresser-Rand Group, Inc. (a) ENGlobal Corporation (a) Exterran Holdings, Inc. (a) Exterran Partners, L.P. FMC Technologies, Inc. (a) Geokinetics, Inc. (a) Global Geophysical Services, Inc. (a) (b) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A (a) (b) Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) ION Geophysical Corporation (a) Matrix Service Company (a) (b) McDermott International, Inc. (a) (b) Mitcham Industries, Inc. (a) (b) Newpark Resources, Inc. (a) Noble Corporation (a) North American Energy Partners, Inc. (a) (b) Ocean Rig UDW, Inc. (a) Oil States International, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Energy - 7.3% (Continued) Energy Equipment & Services - 1.8% (Continued) OYO Geospace Corporation (a) (b) $ Parker Drilling Company (a) (b) Patterson-UTI Energy, Inc. (b) PHI, Inc. (a) 12 Pioneer Drilling Company (a) Precision Drilling Corporation (a) RigNet, Inc. (a) RPC, Inc. SEACOR Holdings, Inc. (a) Tesco Corporation (a) TETRA Technologies, Inc. (a) TGC Industries, Inc. (a) (b) Transocean Ltd. Union Drilling, Inc. (a) (b) Unit Corporation (a) (b) Vantage Drilling Company (a) (b) Oil, Gas & Consumable Fuels - 5.5% Adams Resources & Energy, Inc. Advantage Oil & Gas Ltd. (a) (b) Alliance Holdings GP, L.P. Alliance Resource Partners, L.P. Alon USA Energy, Inc. (b) Andatee China Marine Fuel Services Corporation (a) Approach Resources, Inc. (a) Arch Coal, Inc. Atlas Energy, L.P. Atlas Pipeline Partners, L.P. Baytex Energy Corporation Berry Petroleum Company - Class A BMB Munai, Inc. Boardwalk Pipeline Partners, L.P. (b) BreitBurn Energy Partners, L.P. (b) Buckeye Partners, L.P. Cabot Oil & Gas Corporation Callon Petroleum Company (a) (b) Calumet Specialty Products Partners, L.P. (b) Cameco Corporation Capital Product Partners, L.P. Cheniere Energy Partners, L.P. Chesapeake Granite Wash Trust Chesapeake Midstream Partners, L.P. Cloud Peak Energy, Inc. (a) Cobalt International Energy, Inc. (a) (b) Comstock Resources, Inc. (a) Concho Resources, Inc. (a) Constellation Energy Partners, LLC (a) Contango Oil & Gas Company (a) 56 Crestwood Midstream Partners, L.P. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Energy - 7.3% (Continued) Oil, Gas & Consumable Fuels - 5.5% (Continued) Cross Timbers Royalty Trust $ Crosstex Energy, Inc. (b) Crosstex Energy, L.P. CVR Energy, Inc. (a) (b) Delek US Holdings, Inc. Delta Petroleum Corporation (a) Denbury Resources, Inc. (a) Denison Mines Corporation (a) Dorchester Minerals, L.P. (b) Double Eagle Petroleum Company (a) Eagle Rock Energy Partners, L.P. (b) El Paso Corporation El Paso Pipeline Partners, L.P. Enbridge Energy Management, LLC (a) 1 35 Enbridge, Inc. Energen Corporation Energy Partners Ltd. (a) Energy Transfer Partners, L.P. Energy XXI (Bermuda) Ltd. (a) (b) Enterprise Products Partners, L.P. EQT Corporation Equal Energy Ltd. (a) EV Energy Partners, L.P. EXCO Resources, Inc. Frontline Ltd. FX Energy, Inc. (a) Gastar Exploration Ltd. (a) General Maritime Corporation (a) Genesis Energy, L.P. GeoMet, Inc. (a) GeoResources, Inc. (a) Gevo, Inc. (a) Global Partners, L.P. (b) Golar LNG Ltd. Golar LNG Partners, L.P. (b) Goodrich Petroleum Corporation (a) Gran Tierra Energy, Inc. (a) Green Plains Renewable Energy, Inc. (a) Gulfport Energy Corporation (a) (b) Hess Corporation Holly Energy Partners, L.P. (b) HollyFrontier Corporation Hugoton Royalty Trust (b) Imperial Oil Ltd. Inergy Midstream, L.P. (a) Inergy, L.P. Ivanhoe Energy, Inc. (a) James River Coal Company (a) (b) Kodiak Oil & Gas Corporation (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Energy - 7.3% (Continued) Oil, Gas & Consumable Fuels - 5.5% (Continued) Kosmos Energy Ltd. (a) $ Laredo Petroleum Holdings, Inc. (a) Legacy Reserves, L.P. Lone Pine Resources, Inc. (a) (b) Magellan Midstream Partners, L.P. Magellan Petroleum Corporation (a) Marathon Oil Corporation Martin Midstream Partners, L.P. (b) McMoRan Exploration Company (a) Memorial Production Partners, L.P. (a) Navios Maritime Acquisition Corporation NuStar Energy, L.P. NuStar GP Holdings, LLC Oasis Petroleum, Inc. (a) Oiltanking Partners, L.P. Oxford Resource Partners, L.P. (b) PAA Natural Gas Storage, L.P. (b) Pacific Ethanol, Inc. (a) Panhandle Oil & Gas, Inc. Patriot Coal Corporation (a) Peabody Energy Corporation Pengrowth Energy Corporation Penn Virginia Corporation (b) Penn Virginia Resource Partners, L.P. Permian Basin Royalty Trust (b) Pioneer Southwest Energy Partners, L.P. (b) Plains Exploration & Production Company (a) PostRock Energy Corporation (a) Provident Energy Ltd. QEP Resources, Inc. QR Energy, L.P. Quest Rare Minerals Ltd. (a) Quicksilver Resources, Inc. (a) RAM Energy Resources, Inc. (a) (b) Regency Energy Partners, L.P. Rentech, Inc. (a) REX American Resources Corporation (a) Rex Energy Corporation (a) Rhino Resource Partners, L.P. Rosetta Resources, Inc. (a) Sabine Royalty Trust (b) San Juan Basin Royalty Trust (b) Sanchez Energy Corporation (a) SandRidge Mississippian Trust I SandRidge Permian Trust Saratoga Resources, Inc. (a) Scorpio Tankers, Inc. (a) SM Energy Company Solazyme, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Energy - 7.3% (Continued) Oil, Gas & Consumable Fuels - 5.5% (Continued) Spectra Energy Partners, L.P. $ Stone Energy Corporation (a) (b) Sunoco Logistics Partners, L.P. Targa Resources Corporation TC Pipelines, L.P. Teekay Corporation Tengasco, Inc. (a) Tesoro Corporation (a) Tesoro Logistics, L.P. Toreador Resources Corporation (a) (b) TransAtlantic Petroleum Ltd. (a) (b) TransCanada Corporation TransGlobe Energy Corporation (a) (b) TransMontaigne Partners, L.P. (b) Triangle Petroleum Corporation (a) Tsakos Energy Navigation Ltd. (b) Ur-Energy, Inc. (a) (b) Venoco, Inc. (a) VOC Energy Trust Voyager Oil & Gas, Inc. (a) (b) W&T Offshore, Inc. (b) Warren Resources, Inc. (a) (b) Western Refining, Inc. (b) Westmoreland Coal Company (a) (b) Williams Partners, L.P. Financials - 14.6% Capital Markets - 2.3% American Capital Ltd. (a) (b) Apollo Global Management, LLC - Class A Apollo Investment Corporation Ares Capital Corporation Artio Global Investors, Inc. BGC Partners, Inc. - Class A BlackRock, Inc. - Class A Calamos Asset Management, Inc. - Class A (b) Charles Schwab Corporation (The) CIFC Corporation (a) Diamond Hill Investment Group, Inc. Duff & Phelps Corporation E*TRADE Financial Corporation (a) (b) Eaton Vance Corporation Edelman Financial Group, Inc. Ellington Financial, LLC (b) Epoch Holding Corporation Evercore Partners, Inc. - Class A (b) FBR & Co. (a) Fortress Investment Group, LLC - Class A (a) GAMCO Investors, Inc. - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Capital Markets - 2.3% (Continued) GFI Group, Inc. (b) $ Gladstone Capital Corporation Gladstone Investment Corporation Gleacher & Company, Inc. (a) Golub Capital BDC, Inc. (b) GSV Capital Corporation (a) Harris & Harris Group, Inc. (a) HFF, Inc. - Class A (a) (b) Horizon Technology Finance Corporation ICG Group, Inc. (a) INTL FCStone, Inc. (a) Investment Technology Group, Inc. (a) Jefferies Group, Inc. KBW, Inc. KKR & Company, L.P. Kohlberg Capital Corporation (b) Ladenburg Thalmann Financial Services, Inc. (a) Lazard Ltd. - Class A (b) LPL Investment Holdings, Inc. (a) Manning & Napier, Inc. (a) Medallion Financial Corporation Medley Capital Corporation Morgan Stanley NGP Capital Resources Company Och-Ziff Capital Management Group, LLC Oppenheimer Holdings, Inc. PennantPark Floating Rate Capital Ltd. PennantPark Investment Corporation Pzena Investment Management, Inc. - Class A Raymond James Financial, Inc. SEI Investments Company (b) Solar Senior Capital Ltd. Steel Excel, Inc. (a) Stifel Financial Corporation (a) SWS Group, Inc. THL Credit, Inc. TICC Capital Corporation Tortoise Energy Capital Corporation U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) Waddell & Reed Financial, Inc. - Class A Walter Investment Management Corporation (b) Westwood Holdings Group, Inc. Commercial Banks - 3.2% 1st Source Corporation ACNB Corporation AmeriServ Financial, Inc. (a) Ames National Corporation 95 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Commercial Banks - 3.2% (Continued) Associated Banc-Corp (b) $ BancFirst Corporation Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR Bancorp, Inc. (The) (a) (b) Bank of Hawaii Corporation Bank of Kentucky Financial Corporation Bank of Marin Bancorp Banner Corporation (b) BBCN Bancorp, Inc. (a) BOK Financial Corporation Bridge Bancorp, Inc. Bridge Capital Holdings (a) Bryn Mawr Bank Corporation BSB Bancorp, Inc. (a) Camden National Corporation Canadian Imperial Bank of Commerce Capital Bank Corporation (a) CapitalSource, Inc. (b) Cardinal Financial Corporation (b) Cathay General Bancorp CenterState Banks, Inc. Central Pacific Financial Corporation (a) Century Bancorp, Inc. - Class A 32 Citizens Republic Bancorp, Inc. (a) City National Corporation CNB Financial Corporation 54 Commerce Bancshares, Inc. (b) Credicorp Ltd. Cullen/Frost Bankers, Inc. CVB Financial Corporation Eagle Bancorp, Inc. (a) East West Bancorp, Inc. (b) Eastern Virginia Bankshares, Inc. (a) Enterprise Bancorp, Inc. Enterprise Financial Services Corporation Farmers Capital Bank Corporation (a) 3 14 Financial Institutions, Inc. First BanCorp (North Carolina) First Bancorp, Inc. First Commonwealth Financial Corporation First Community Bancshares, Inc. First Connecticut Bancorp, Inc. First Financial Corporation First Horizon National Corporation (b) First Interstate BancSystem, Inc. First Merchants Corporation First Midwest Bancorp, Inc. First of Long Island Corporation (The) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Commercial Banks - 3.2% (Continued) First South Bancorp, Inc. (a) $ Fulton Financial Corporation (b) German American Bancorp, Inc. Glacier Bancorp, Inc. (b) Guaranty Bancorp (a) Hancock Holding Company (b) Hanmi Financial Corporation (a) Heartland Financial USA, Inc. Home BancShares, Inc. Hudson Valley Holding Corporation Huntington Bancshares, Inc. International Bancshares Corporation Investors Bancorp, Inc. (a) (b) Lakeland Financial Corporation MainSource Financial Group, Inc. Merchants Bancshares, Inc. 4 Metro Bancorp, Inc. (a) Middleburg Financial Corporation MidWestOne Financial Group, Inc. National Penn Bancshares, Inc. (b) NewBridge Bancorp (a) Old Point Financial Corporation Orrstown Financial Services, Inc. Pacific Capital Bancorp (a) Pacific Continental Corporation Pacific Mercantile Bancorp (a) PacWest Bancorp Patriot National Bancorp (a) 6 11 Peapack-Gladstone Financial Corporation Popular, Inc. (a) PrivateBancorp, Inc. (b) Rurban Financial Corporation (a) Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida (a) Signature Bank Corporation (a) Southwest Bancorp, Inc. (a) State Bank Financial Corporation (a) StellarOne Corporation Sterling Financial Corporation (a) Suffolk Bancorp (a) 49 Summit Financial Group, Inc. (a) Sun Bancorp, Inc. (a) (b) SVB Financial Group (a) Synovus Financial Corporation TCF Financial Corporation 2 20 Tower Bancorp, Inc. (b) U.S. Bancorp UMB Financial Corporation Union First Market Bankshares Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Commercial Banks - 3.2% (Continued) United Community Banks, Inc. (a) (b) $ Univest Corporation of Pennsylvania Virginia Commerce Bancorp (a) Washington Banking Company Webster Financial Corporation WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp (a) (b) Western Alliance Bancorp (a) Wilshire Bancorp, Inc. (a) (b) Zions Bancorporation Consumer Finance - 0.7% Advance America, Cash Advance Centers, Inc. (b) Cash America International, Inc. (b) Credit Acceptance Corporation (a) (b) DFC Global Corporation (a) (b) EZCORP, Inc. - Class A (a) First Cash Financial Services, Inc. (a) First Marblehead Corporation (The) (a) Imperial Holdings, Inc. (a) Nelnet, Inc. - Class A (b) NetSpend Holdings, Inc. (a) World Acceptance Corporation (a) Diversified Financial Services - 0.8% CBOE Holdings, Inc. (b) Citigroup, Inc. 60 Compass Diversified Holdings, Inc. (b) Gain Capital Holdings, Inc. Interactive Brokers Group, Inc. - Class A (b) KKR Financial Holdings, LLC MarketAxess Holdings, Inc. (b) MSCI, Inc. - Class A (a) NewStar Financial, Inc. (a) NYSE Euronext, Inc. PICO Holdings, Inc. (a) Primus Guaranty Ltd. (a) Resource America, Inc. - Class A Sprott Resource Lending Corporation 50 75 Texas Pacific Land Trust Insurance - 3.1% Allied World Assurance Company Holdings A.G. (b) Alterra Capital Holdings Ltd. (b) American Financial Group, Inc. American International Group, Inc. (a) American National Insurance Company (b) American Safety Insurance Holdings Ltd. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Insurance - 3.1% (Continued) AmTrust Financial Services, Inc. (b) $ Arch Capital Group Ltd. (a) Argo Group International Holdings Ltd. Assurant, Inc. Axis Capital Holdings Ltd. 8 Berkley (W.R.) Corporation (b) Brown & Brown, Inc. (b) Cincinnati Financial Corporation CNO Financial Group, Inc. (a) (b) Delphi Financial Group, Inc. - Class A Donegal Group, Inc. - Class A Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. (b) Erie Indemnity Company - Class A FBL Financial Group, Inc. - Class A (b) Fidelity National Financial, Inc. - Class A First American Financial Corporation Genworth Financial, Inc. - Class A (a) (b) Global Indemnity plc (a) Hanover Insurance Group, Inc. (The) (b) HCC Insurance Holdings, Inc. (b) Hilltop Holdings, Inc. (a) Horace Mann Educators Corporation (b) Independence Holding Company Infinity Property & Casualty Corporation (b) Kansas City Life Insurance Company (b) Maiden Holdings Ltd. Manulife Financial Corporation Meadowbrook Insurance Group, Inc. (b) Mercury General Corporation (b) National Interstate Corporation National Western Life Insurance Company OneBeacon Insurance Group Ltd. - Class A Platinum Underwriters Holdings Ltd. Presidential Life Corporation (b) Primerica, Inc. (b) ProAssurance Corporation Protective Life Corporation (b) RenaissanceRe Holdings Ltd. Safety Insurance Group, Inc. (b) SeaBright Holdings, Inc. Selective Insurance Group, Inc. (b) State Auto Financial Corporation Sun Life Financial, Inc. Symetra Financial Corporation (b) Torchmark Corporation Transatlantic Holdings, Inc. (b) United Fire & Casualty Company (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Insurance - 3.1% (Continued) Universal Insurance Holdings, Inc. $ Validus Holdings Ltd. (b) Real Estate Investment Trusts (REIT) - 3.1% AG Mortgage Investment Trust, Inc. Alexandria Real Estate Equities, Inc. American Assets Trust, Inc. (b) American Campus Communities, Inc. American Capital Agency Corporation (b) American Capital Mortgage Investment Corporation Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation (b) Apartment Investment & Management Company - Class A (b) Apollo Commercial Real Estate Finance, Inc. (b) Arbor Realty Trust, Inc. (a) Associated Estates Realty Corporation BioMed Realty Trust, Inc. BRE Properties, Inc. Camden Property Trust Capstead Mortgage Corporation Care Investment Trust, Inc. CBL & Associates Properties, Inc. Cedar Realty Trust, Inc. (b) Chatham Lodging Trust Chesapeake Lodging Trust (b) Chimera Investment Corporation Cogdell Spencer, Inc. (b) Colonial Properties Trust (b) CommonWealth REIT (b) CoreSite Realty Corporation (b) Corporate Office Properties Trust Cousins Properties, Inc. CreXus Investment Corporation (b) DDR Corporation DiamondRock Hospitality Company Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corporation Education Realty Trust, Inc. (b) Equity Lifestyle Properties, Inc. Essex Property Trust, Inc. Excel Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. (a) (b) First Industrial Realty Trust, Inc. (a) First Potomac Realty Trust (b) Franklin Street Properties Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Real Estate Investment Trusts (REIT) - 3.1% (Continued) General Growth Properties, Inc. $ Gladstone Commercial Corporation Glimcher Realty Trust Government Properties Income Trust Gramercy Capital Corporation (a) (b) Hersha Hospitality Trust Home Properties, Inc. (b) Hudson Pacific Properties, Inc. Inland Real Estate Corporation Kilroy Realty Corporation Kimco Realty Corporation Kite Realty Group Trust (b) LaSalle Hotel Properties Lexington Realty Trust LTC Properties, Inc. (b) Macerich Company (The) Mack-Cali Realty Corporation Medical Properties Trust, Inc. MFA Financial, Inc. (b) Mid-America Apartment Communities, Inc. Mission West Properties, Inc. Monmouth Real Estate Investment Corporation - Class A MPG Office Trust, Inc. (a) National Health Investors, Inc. National Retail Properties, Inc. 65 New York Mortgage Trust, Inc. Newcastle Investment Corporation One Liberty Properties, Inc. (b) Pebblebrook Hotel Trust Piedmont Office Realty Trust, Inc. - Class A (b) Post Properties, Inc. Potlatch Corporation Prologis, Inc. PS Business Parks, Inc. (b) Public Storage, Inc. Redwood Trust, Inc. Resource Capital Corporation Retail Opportunity Investments Corporation Rouse Properties, Inc. (a) Sabra Health Care REIT, Inc. (b) Saul Centers, Inc. (b) Senior Housing Properties Trust (b) Sovran Self Storage, Inc. (b) STAG Industrial, Inc. Starwood Property Trust, Inc. (b) Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. Sun Communities, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Real Estate Investment Trusts (REIT) - 3.1% (Continued) Sunstone Hotel Investors, Inc. (a) (b) $ Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Terreno Realty Corporation Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A Vestin Realty Mortgage II, Inc. (a) Washington Real Estate Investment Trust Weingarten Realty Investors Whitestone REIT - Class B Winthrop Realty Trust (b) Real Estate Management & Development - 0.4% Altisource Portfolio Solutions, S.A. (a) (b) Avatar Holdings, Inc. (a) Brookfield Asset Management, Inc. - Class A Brookfield Properties Corporation CBRE Group, Inc. (a) Consolidated-Tomoka Land Company FirstService Corporation (a) Forestar Group, Inc. (a) Gazit-Globe Ltd. Grubb & Ellis Company (a) 98 7 Howard Hughes Corporation (a) Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. (b) MI Developments, Inc. Preferred Apartment Communities, Inc. - Class A Tejon Ranch Company (a) (b) Thomas Properties Group, Inc. Thrifts & Mortgage Finance - 1.0% America First Tax Exempt Investors, L.P. 62 Astoria Financial Corporation Bank Mutual Corporation BankUnited, Inc. Beneficial Mutual Bancorp, Inc. (a) Brookline Bancorp, Inc. Cape Bancorp, Inc. (a) Capitol Federal Financial, Inc. (b) Charter Financial Corporation Clifton Savings Bancorp, Inc. Dime Community Bancshares, Inc. Doral Financial Corporation (a) (b) ESSA Bancorp, Inc. 54 Federal Agricultural Mortgage Corporation Federal National Mortgage Association (a) First Defiance Financial Corporation 64 First Financial Northwest, Inc. (a) 21 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Financials - 14.6% (Continued) Thrifts & Mortgage Finance - 1.0% (Continued) First PacTrust Bancorp, Inc. $ Flagstar Bancorp, Inc. (a) (b) Flushing Financial Corporation Fox Chase Bancorp, Inc. (a) Freddie Mac (a) 53 12 Hudson City Bancorp, Inc. (b) Kaiser Federal Financial Group, Inc. Kearny Financial Corporation Meridian Interstate Bancorp, Inc. (a) 68 Northfield Bancorp, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corporation Ocwen Financial Corporation (a) Oritani Financial Corporation Peoples Federal Bancshares, Inc. (a) 19 People's United Financial, Inc. PMI Group, Inc. (The) (a) (b) Provident New York Bancorp Territorial Bancorp, Inc. TFS Financial Corporation (a) TrustCo Bank Corporation (b) United Financial Bancorp, Inc. ViewPoint Financial Group (b) Walker & Dunlop, Inc. (a) Washington Federal, Inc. Westfield Financial, Inc. WSFS Financial Corporation (b) Health Care - 13.7% Biotechnology - 3.2% Acadia Pharmaceuticals, Inc. (a) (b) Acorda Therapeutics, Inc. (a) Aegerion Pharmaceuticals, Inc. (a) AEterna Zentaris, Inc. (a) Agenus, Inc. (a) Alkermes plc (a) (b) Allos Therapeutics, Inc. (a) (b) Alnylam Pharmaceuticals, Inc. (a) Amicus Therapeutics, Inc. (a) (b) Amylin Pharmaceuticals, Inc. (a) Anacor Pharmaceuticals, Inc. (a) Anthera Pharmaceuticals, Inc. (a) Arena Pharmaceuticals, Inc. (a) (b) ArQule, Inc. (a) Array BioPharma, Inc. (a) AspenBio Pharma, Inc. (a) 81 Astex Pharmaceuticals, Inc. (a) (b) AVEO Pharmaceuticals, Inc. (a) AVI BioPharma, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Health Care - 13.7% (Continued) Biotechnology - 3.2% (Continued) BioMarin Pharmaceutical, Inc. (a) (b) $ BioMimetic Therapeutics, Inc. (a) Celldex Therapeutics, Inc. (a) (b) Codexis, Inc. (a) (b) Coronado Biosciences, Inc. (a) Cyclacel Pharmaceuticals, Inc. (a) Cytokinetics, Inc. (a) CytRx Corporation (a) Discovery Laboratories, Inc. (a) Dyax Corporation (a) Dynavax Technologies Corporation (a) (b) Emergent BioSolutions, Inc. (a) (b) Genomic Health, Inc. (a) Geron Corporation (a) GTx, Inc. (a) Halozyme Therapeutics, Inc. (a) (b) Human Genome Sciences, Inc. (a) Idenix Pharmaceuticals, Inc. (a) Infinity Pharmaceuticals, Inc. (a) Inhibitex, Inc. (a) (b) Inovio Pharmaceuticals, Inc. (a) Keryx Biopharmaceuticals, Inc. (a) Lexicon Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) Maxygen, Inc. (a) Micromet, Inc. (a) (b) Momenta Pharmaceuticals, Inc. (a) (b) Myrexis, Inc. (a) Myriad Genetics, Inc. (a) (b) Nabi Biopharmaceuticals (a) (b) Nanosphere, Inc. (a) Neurocrine Biosciences, Inc. (a) Novavax, Inc. (a) NPS Pharmaceuticals, Inc. (a) Omeros Corporation (a) OncoGenex Pharmaceuticals, Inc. (a) OPKO Health, Inc. (a) Orexigen Therapeutics, Inc. (a) Peregrine Pharmaceuticals, Inc. (a) (b) PharmAthene, Inc. (a) Progenics Pharmaceuticals, Inc. (a) Protalix BioTherapeutics, Inc. (a) QLT, Inc. (a) (b) Regeneron Pharmaceuticals, Inc. (a) Repligen Corporation (a) Rosetta Genomics Ltd. (a) 75 29 Seattle Genetics, Inc. (a) 91 Spectrum Pharmaceuticals, Inc. (a) (b) Synageva BioPharma Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Health Care - 13.7% (Continued) Biotechnology - 3.2% (Continued) Synta Pharmaceuticals Corporation (a) $ Targacept, Inc. (a) (b) Theravance, Inc. (a) Transition Therapeutics, Inc. (a) Trius Therapeutics, Inc. (a) United Therapeutics Corporation (a) Vanda Pharmaceuticals, Inc. (a) Vical, Inc. (a) (b) YM BioSciences, Inc. (a) (b) Zalicus, Inc. (a) (b) Zogenix, Inc. (a) Health Care Equipment & Supplies - 2.9% Abaxis, Inc. (a) 6 Abiomed, Inc. (a) (b) Alere, Inc. (a) Align Technology, Inc. (a) (b) Alphatec Holdings, Inc. (a) (b) Analogic Corporation (b) AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) Antares Pharma, Inc. (a) ArthroCare Corporation (a) (b) AtriCure, Inc. (a) (b) Atrion Corporation C.R. Bard, Inc. Cantel Medical Corporation (b) Cardica, Inc. (a) Cardiovascular Systems, Inc. (a) (b) CareFusion Corporation (a) CAS Medical Systems, Inc. (a) Conceptus, Inc. (a) CONMED Corporation (a) Cooper Companies, Inc. (The) (b) CryoLife, Inc. (a) Cutera, Inc. (a) Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) DENTSPLY International, Inc. Derma Sciences, Inc. (a) EnteroMedics, Inc. (a) Exactech, Inc. (a) Gen-Probe, Inc. (a) Given Imaging Ltd. (a) (b) Greatbatch, Inc. (a) Haemonetics Corporation (a) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. (a) IMRIS, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Health Care - 13.7% (Continued) Health Care Equipment & Supplies - 2.9% (Continued) Integra LifeSciences Holdings Corporation (a) (b) $ Invacare Corporation IRIS International, Inc. (a) Masimo Corporation (a) (b) Medical Action Industries, Inc. (a) 96 Merit Medical Systems, Inc. (a) (b) MISONIX, INC. (a) Natus Medical, Inc. (a) (b) NuVasive, Inc. (a) Orthofix International N.V. (a) Palomar Medical Technologies, Inc. (a) (b) ResMed, Inc. (a) Rochester Medical Corporation (a) RTI Biologics, Inc. (a) Sirona Dental Systems, Inc. (a) (b) Solta Medical, Inc. (a) SonoSite, Inc. (a) Spectranetics Corporation (The) (a) (b) STAAR Surgical Company (a) (b) Stryker Corporation SurModics, Inc. (a) Symmetry Medical, Inc. (a) (b) Synergetics USA, Inc. (a) Syneron Medical Ltd. (a) (b) Synovis Life Technologies, Inc. (a) (b) Teleflex, Inc. (b) Thoratec Corporation (a) (b) Tornier N.V. (a) (b) TranS1, Inc. (a) Uroplasty, Inc. (a) Vascular Solutions, Inc. (a) Vermillion, Inc. (a) (b) Volcano Corporation (a) (b) West Pharmaceutical Services, Inc. Young Innovations, Inc. Zimmer Holdings, Inc. (a) Zoll Medical Corporation (a) (b) Health Care Providers & Services - 4.1% Acadia Healthcare Company, Inc. (a) ADCARE Health Systems, Inc. (a) Alliance HealthCare Services, Inc. (a) (b) Almost Family, Inc. (a) Amedisys, Inc. (a) American Dental Partners, Inc. (a) AMERIGROUP Corporation (a) (b) AmSurg Corporation (a) (b) Assisted Living Concepts, Inc. - Class A Bio-Reference Laboratories, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Health Care - 13.7% (Continued) Health Care Providers & Services - 4.1% (Continued) BioScrip, Inc. (a) (b) $ Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) (b) CardioNet, Inc. (a) Catalyst Health Solutions, Inc. (a) Centene Corporation (a) Chemed Corporation (b) Chindex International, Inc. (a) Community Health Systems, Inc. (a) Corvel Corporation (a) (b) Cross Country Healthcare, Inc. (a) (b) DaVita, Inc. (a) Emeritus Corporation (a) Ensign Group, Inc. (The) (b) Five Star Quality Care, Inc. (a) (b) Hanger Orthopedic Group, Inc. (a) (b) HCA Holdings, Inc. (a) Health Management Associates, Inc. - Class A (a) (b) Health Net, Inc. (a) Healthways, Inc. (a) Henry Schein, Inc. (a) HMS Holdings Corporation (a) (b) Landauer, Inc. (b) LifePoint Hospitals, Inc. (a) (b) Lincare Holdings, Inc. Magellan Health Services, Inc. (a) (b) MedCath Corporation (a) (b) MEDNAX, Inc. (a) Metropolitan Health Networks, Inc. (a) (b) MModal, Inc. (a) (b) Molina Healthcare, Inc. (a) (b) National Healthcare Corporation National Research Corporation 99 Omnicare, Inc. Owens & Minor, Inc. PDI, Inc. (a) 62 Providence Service Corporation (The) (a) Quest Diagnostics, Inc. RadNet, Inc. (a) Select Medical Holdings Corporation (a) (b) Sharps Compliance Corporation (a) Skilled Healthcare Group, Inc. - Class A (a) (b) Sun Healthcare Group, Inc. (a) Team Health Holdings, Inc. (a) (b) Tenet Healthcare Corporation (a) (b) Triple-S Management Corporation (a) (b) U.S. Physical Therapy, Inc. (b) Universal American Corporation (b) Universal Health Services, Inc. - Class B TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Health Care - 13.7% (Continued) Health Care Providers & Services - 4.1% (Continued) Vanguard Health Systems, Inc. (a) $ VCA Antech, Inc. (a) (b) WellCare Health Plans, Inc. (a) (b) Health Care Technology - 0.7% Allscripts Healthcare Solutions, Inc. (a) athenahealth, Inc. (a) (b) Computer Programs & Systems, Inc. (b) Epocrates, Inc. (a) HealthStream, Inc. (a) (b) iCad, Inc. (a) MedAssets, Inc. (a) (b) Medidata Solutions, Inc. (a) (b) Merge Healthcare, Inc. (a) (b) Omnicell, Inc. (a) (b) Quality Systems, Inc. SXC Health Solutions Corporation (a) (b) Transcend Services, Inc. (a) Life Sciences Tools & Services - 1.7% Affymetrix, Inc. (a) Agilent Technologies, Inc. (a) Albany Molecular Research, Inc. (a) Bio-Rad Laboratories, Inc. - Class A (a) Bruker Corporation (a) (b) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) (b) Complete Genomics, Inc. (a) (b) Compugen Ltd. (a) Enzo Biochem, Inc. (a) Fluidigm Corporation (a) Furiex Pharmaceuticals, Inc. (a) Harvard Bioscience, Inc. (a) (b) Illumina, Inc. (a) MEDTOX Scientific, Inc. (a) Mettler-Toledo International, Inc. (a) Nordion, Inc. (b) Pacific Biosciences of California, Inc. (a) (b) PAREXEL International Corporation (a) (b) PerkinElmer, Inc. (b) pSivida Corporation (a) Qiagen N.V. (a) Techne Corporation (b) Thermo Fisher Scientific, Inc. (a) Pharmaceuticals - 1.1% Akorn, Inc. (a) (b) Alimera Sciences, Inc. (a) Biostar Pharmaceuticals, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Health Care - 13.7% (Continued) Pharmaceuticals - 1.1% (Continued) Cardiome Pharma Corporation (a) (b) $ Columbia Laboratories, Inc. (a) Cornerstone Therapeutics, Inc. (a) Cumberland Pharmaceuticals, Inc. (a) DURECT Corporation (a) (b) Endo Pharmaceuticals Holdings, Inc. (a) Endocyte, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) Hospira, Inc. (a) Impax Laboratories, Inc. (a) ISTA Pharmaceuticals, Inc. (a) (b) Jazz Pharmaceuticals plc (a) (b) Medicines Company (The) (a) (b) Medicis Pharmaceutical Corporation - Class A NuPathe, Inc. (a) Pacira Pharmaceuticals, Inc. (a) Pain Therapeutics, Inc. (a) Par Pharmaceutical Companies, Inc. (a) (b) Pernix Therapeutics Holdings, Inc. (a) Perrigo Company POZEN, Inc. (a) Questcor Pharmaceuticals, Inc. (a) 95 Sagent Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Santarus, Inc. (a) Tianyin Pharmaceutical Company, Inc. (a) Transcept Pharmaceuticals, Inc. (a) Valeant Pharmaceuticals International, Inc. (a) VIVUS, Inc. (a) Warner Chilcott plc (a) XenoPort, Inc. (a) Industrials - 16.9% Aerospace & Defense - 0.9% AeroVironment, Inc. (a) Alliant Techsystems, Inc. American Science & Engineering, Inc. Astronics Corporation - Class B (a) Ceradyne, Inc. (a) Cubic Corporation (b) Curtiss-Wright Corporation DigitalGlobe, Inc. (a) (b) Elbit Systems Ltd. Exelis, Inc. (b) GeoEye, Inc. (a) (b) HEICO Corporation - Class A Hexcel Corporation (a) Huntington Ingalls Industries, Inc. (a) (b) KEYW Holding Corporation (The) (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Aerospace & Defense - 0.9% (Continued) LMI Aerospace, Inc. (a) (b) $ MOOG, Inc. - Class A (a) (b) Orbital Sciences Corporation (a) (b) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Taser International, Inc. (a) Teledyne Technologies, Inc. (a) Textron, Inc. Air Freight & Logistics - 0.8% Air Transport Services Group, Inc. (a) (b) Atlas Air Worldwide Holdings, Inc. (a) (b) Forward Air Corporation (b) Hub Group, Inc. - Class A (a) (b) Park-Ohio Holdings Corporation (a) (b) UTi Worldwide, Inc. (b) XPO Logistics, Inc. (a) (b) Airlines - 0.6% Alaska Air Group, Inc. (a) (b) Copa Holdings, S.A. - Class A (b) JetBlue Airways Corporation (a) (b) Pinnacle Airlines Corporation (a) SkyWest, Inc. (b) Southwest Airlines Company 20 Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) Building Products - 1.0% A.O. Smith Corporation (b) Ameresco, Inc. - Class A (a) (b) Apogee Enterprises, Inc. Armstrong World Industries, Inc. (a) Fortune Brands Home & Security, Inc. (a) (b) Gibraltar Industries, Inc. (a) (b) Insteel Industries, Inc. 21 Lennox International, Inc. (b) NCI Building Systems, Inc. (a) Nortek, Inc. (a) Owens Corning, Inc. (a) Quanex Building Products Corporation (b) Simpson Manufacturing Company, Inc. Universal Forest Products, Inc. Commercial Services & Supplies - 2.2% A.T. Cross Company - Class A (a) ABM Industries, Inc. (b) ACCO Brands Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Commercial Services & Supplies - 2.2% (Continued) Asta Funding, Inc. $ Avery Dennison Corporation (b) Brink's Company (The) (b) Casella Waste Systems, Inc. (a) (b) Cenveo, Inc. (a) Clean Harbors, Inc. (a) Consolidated Graphics, Inc. (a) (b) Copart, Inc. (a) (b) Corrections Corporation of America (a) (b) Covanta Holding Corporation Encore Capital Group, Inc. (a) Ennis, Inc. 9 Fuel Tech, Inc. (a) G&K Services, Inc. Geo Group, Inc. (The) (a) Heritage-Crystal Clean, Inc. (a) Herman Miller, Inc. (b) HNI Corporation (b) InnerWorkings, Inc. (a) 98 Interface, Inc. - Class A Iron Mountain, Inc. KAR Auction Services, Inc. (a) (b) Kimball International, Inc. - Class B Knoll, Inc. (b) McGrath RentCorp Metalico, Inc. (a) Mine Safety Appliances Company Multi-Color Corporation (b) NL Industries, Inc. Perma-Fix Environmental Services, Inc. (a) Pitney Bowes, Inc. Progressive Waste Solutions Ltd. (b) R.R. Donnelley & Sons Company Republic Services, Inc. Rollins, Inc. Schawk, Inc. (b) Standard Parking Corporation (a) Steelcase, Inc. - Class A (b) Stericycle, Inc. (a) SYKES Enterprises, Inc. (a) (b) Team, Inc. (a) TMS International Corporation - Class A (a) TRC Companies, Inc. (a) UniFirst Corporation United Stationers, Inc. US Ecology, Inc. Viad Corp (b) Waste Connections, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Commercial Services & Supplies - 2.2% (Continued) WCA Waste Corporation (a) $ Construction & Engineering - 0.7% AECOM Technology Corporation (a) (b) Argan, Inc. Comfort Systems USA, Inc. Dycom Industries, Inc. (a) (b) EMCOR Group, Inc. Furmanite Corporation (a) Great Lakes Dredge & Dock Corporation KBR, Inc. Layne Christensen Company (a) (b) Michael Baker Corporation (a) MYR Group, Inc. (a) (b) Northwest Pipe Company (a) Orion Marine Group, Inc. (a) Pike Electric Corporation (a) Primoris Services Corporation Quanta Services, Inc. (a) Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) URS Corporation (a) (b) Electrical Equipment - 0.8% Acuity Brands, Inc. AMETEK, Inc. A-Power Energy Generation Systems Ltd. (a) AZZ, Inc. Babcock & Wilcox Company (The) (a) Belden, Inc. Brady Corporation - Class A (b) China Electric Motor, Inc. (a) Coleman Cable, Inc. (a) (b) EnerSys (a) Franklin Electric Company, Inc. FuelCell Energy, Inc. (a) Generac Holdings, Inc. (a) GrafTech International Ltd. (a) Hubbell, Inc. - Class B II-VI, Inc. (a) Jinpan International Ltd. (b) New Energy Systems Group (a) Orion Energy Systems, Inc. (a) Plug Power, Inc. (a) 35 68 Powell Industries, Inc. (a) (b) Preformed Line Products Company (b) SL Industries, Inc. (a) Thermon Group Holdings, Inc. (a) Thomas & Betts Corporation (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Electrical Equipment - 0.8% (Continued) Vicor Corporation (b) $ Industrial Conglomerates - 0.2% Carlisle Companies, Inc. (b) Raven Industries, Inc. Standex International Corporation (b) Tyco International Ltd. Machinery - 4.6% Accuride Corporation (a) Actuant Corporation - Class A (b) Alamo Group, Inc. (b) Albany International Corporation - Class A Altra Holdings, Inc. (a) American Railcar Industries, Inc. (a) (b) Ampco-Pittsburgh Corporation (b) Astec Industries, Inc. (a) Baldwin Technology Company, Inc. - Class A (a) Barnes Group, Inc. Blount International, Inc. (a) Cascade Corporation (b) Chart Industries, Inc. (a) (b) China Yuchai International Ltd. (b) CIRCOR International, Inc. CLARCOR, Inc. CNH Global N.V. (a) Columbus McKinnon Corporation (a) (b) Commercial Vehicle Group, Inc. (a) Crane Company (b) Duoyuan Printing, Inc. (a) Dynamic Materials Corporation ESCO Technologies, Inc. (b) Federal Signal Corporation (a) Flow International Corporation (a) Gardner Denver, Inc. Gorman-Rupp Company (The) Graco, Inc. (b) Graham Corporation Greenbrier Companies, Inc. (The) (a) Hardinge, Inc. (b) Hurco Companies, Inc. (a) (b) IDEX Corporation (b) ITT Corporation John Bean Technologies Corporation Kadant, Inc. (a) (b) Kaydon Corporation L.B. Foster Company - Class A (b) Lincoln Electric Holdings, Inc. (b) Lydall, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Machinery - 4.6% (Continued) Meritor, Inc. (a) (b) $ Met-Pro Corporation Miller Industries, Inc. (b) Mueller Industries, Inc. Mueller Water Products, Inc. - Class A (b) NACCO Industries, Inc. - Class A (b) Navistar International Corporation (a) NN, Inc. (a) (b) Omega Flex, Inc. (a) 55 Oshkosh Corporation (a) Pall Corporation Parker-Hannifin Corporation Pentair, Inc. RBC Bearings, Inc. (a) Robbins & Myers, Inc. (b) Sauer-Danfoss, Inc. (a) (b) SmartHeat, Inc. (a) Snap-on, Inc. (b) SPX Corporation Sun Hydraulics Corporation Tecumseh Products Company - Class A (a) Tennant Company (b) Terex Corporation (a) (b) Timken Company Toro Company (The) Trimas Corporation (a) (b) Valmont Industries, Inc. WABCO Holdings, Inc. (a) (b) Wabtec Corporation Westport Innovations, Inc. (a) Woodward, Inc. (b) Xerium Technologies, Inc. (a) (b) Xylem, Inc. Marine - 0.3% Baltic Trading Ltd. Box Ships, Inc. Costamare, Inc. (b) Danaos Corporation (a) Diana Containerships, Inc. Diana Shipping, Inc. (a) (b) DryShips, Inc. (a) Eagle Bulk Shipping, Inc. (a) Global Ship Lease, Inc. (a) Horizon Lines, Inc. - Class A (a) International Shipholding Corporation 60 Kirby Corporation (a) Navios Maritime Holdings, Inc. (b) Navios Maritime Partners, L.P. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Marine - 0.3% (Continued) Paragon Shipping, Inc. - Class A (b) $ Safe Bulkers, Inc. Star Bulk Carriers Corporation TBS International plc - Class A (a) Professional Services - 1.1% Acacia Research Corporation (a) Advisory Board Company (The) (a) (b) Barrett Business Services, Inc. CDI Corporation (b) CRA International, Inc. (a) Dun & Bradstreet Corporation (The) Equifax, Inc. (b) Exponent, Inc. (a) Franklin Covey Company (a) FTI Consulting, Inc. (a) GP Strategies Corporation (a) Heidrick & Struggles International, Inc. (b) Hudson Highland Group, Inc. (a) Huron Consulting Group, Inc. (a) (b) ICF International, Inc. (a) (b) IHS, Inc. - Class A (a) Kelly Services, Inc. - Class A Korn/Ferry International (a) Manpower, Inc. Mistras Group, Inc. (a) (b) Navigant Consulting, Inc. (a) (b) Nielsen Holdings N.V. (a) On Assignment, Inc. (a) (b) Resources Connection, Inc. RPX Corporation (a) Towers Watson & Company TrueBlue, Inc. (a) Verisk Analytics, Inc. - Class A (a) Volt Information Sciences, Inc. (a) VSE Corporation Road & Rail - 2.7% AMERCO (b) Arkansas Best Corporation (b) Canadian Pacific Railway Ltd. Celadon Group, Inc. (b) Con-way, Inc. (b) Covenant Transportation Group, Inc. (a) CSX Corporation Dollar Thrifty Automotive Group, Inc. (a) (b) Genesee & Wyoming, Inc. - Class A (a) Heartland Express, Inc. (b) Hertz Global Holdings, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Industrials - 16.9% (Continued) Road & Rail - 2.7% (Continued) J.B. Hunt Transport Services, Inc. $ Kansas City Southern (a) Knight Transportation, Inc. Landstar System, Inc. (b) Marten Transport Ltd. (b) Old Dominion Freight Line, Inc. (a) (b) Quality Distribution, Inc. (a) (b) Roadrunner Transportation Systems, Inc. (a) (b) Ryder System, Inc. (b) Saia, Inc. (a) Swift Transportation Company (a) USA Truck, Inc. (a) Vitran Corporation, Inc. (a) Werner Enterprises, Inc. (b) Trading Companies & Distributors - 0.9% Aceto Corporation (b) AerCap Holdings N.V. (a) Aircastle Ltd. Applied Industrial Technologies, Inc. BlueLinx Holdings, Inc. (a) CAI International, Inc. (a) (b) DXP Enterprises, Inc. (a) (b) Essex Rental Corporation (a) GATX Corporation H&E Equipment Services, Inc. (a) (b) Interline Brands, Inc. (a) (b) Kaman Corporation Lawson Products, Inc. MFC Industrial Ltd. (b) MSC Industrial Direct Company, Inc. - Class A RSC Holdings, Inc. (a) SeaCube Container Leasing Ltd. (b) Textainer Group Holdings Ltd. United Rentals, Inc. (a) (b) WESCO International, Inc. (a) Transportation Infrastructure - 0.1% Aegean Marine Petroleum Network, Inc. China Infrastructure Investment Corporation (a) Macquarie Infrastructure Company, LLC (b) Wesco Aircraft Holdings, Inc. (a) Information Technology - 15.4% Communications Equipment - 1.8% ADTRAN, Inc. (b) Alliance Fiber Optic Products, Inc. (a) Alvarion Ltd. (a) Anaren, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Communications Equipment - 1.8% (Continued) Aviat Networks, Inc. (a) $ Bel Fuse, Inc. - Class B Black Box Corporation (b) Brocade Communications Systems, Inc. (a) (b) Calix, Inc. (a) Ceragon Networks Ltd. (a) (b) Cogo Group, Inc. (a) Communications Systems, Inc. (b) Comverse Technology Inc. (a) Digi International, Inc. (a) 46 DragonWave, Inc. (a) EchoStar Corporation - Class A (a) (b) Emulex Corporation (a) EXFO, Inc. (a) Extreme Networks, Inc. (a) Harmonic, Inc. (a) (b) Harris Corporation Infinera Corporation (a) Ixia (a) KVH Industries, Inc. (a) 21 NETGEAR, Inc. (a) (b) Network Engines, Inc. (a) Oplink Communications, Inc. (a) (b) Opnext, Inc. (a) (b) Optical Cable Corporation PCTEL, Inc. Polycom, Inc. (a) Powerwave Technologies, Inc. (a) Radware Ltd. (a) (b) ShoreTel, Inc. (a) Sierra Wireless, Inc. (a) Symmetricom, Inc. (a) Tellabs, Inc. (b) Telular Corporation TESSCO Technologies, Inc. UTStarcom Holdings Corporation (a) Westell Technologies, Inc. - Class A (a) (b) Wi-LAN, Inc. Computers & Peripherals - 0.9% Datalink Corporation (a) (b) Diebold, Inc. Dot Hill Systems Corporation (a) Electronics For Imaging, Inc. (a) (b) Hewlett-Packard Company Hutchinson Technology, Inc. (a) Immersion Corporation (a) Intermec, Inc. (a) Lexmark International, Inc. - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Computers & Peripherals - 0.9% (Continued) NCR Corporation (a) (b) $ On Track Innovations Ltd. (a) QLogic Corporation (a) (b) Quantum Corporation (a) (b) SMART Technologies, Inc. - Class A (a) STEC, Inc. (a) 47 Super Micro Computer, Inc. (a) Xyratex Ltd. (b) Electronic Equipment, Instruments & Components - 3.0% Advanced Photonix, Inc. - Class A (a) Aeroflex Holding Corporation (a) (b) Agilysys, Inc. (a) (b) Arrow Electronics, Inc. (a) AVX Corporation (b) Badger Meter, Inc. 26 Benchmark Electronics, Inc. (a) Brightpoint, Inc. (a) (b) Celestica, Inc. (a) Cognex Corporation Coherent, Inc. (a) Comverge, Inc. (a) Corning, Inc. 26 Daktronics, Inc. DDi Corporation Electro Rent Corporation Electro Scientific Industries, Inc. (b) eMagin Corporation (a) (b) Fabrinet (a) (b) FEI Company (a) FLIR Systems, Inc. GSI Group, Inc. (The) (a) (b) Identive Group, Inc. (a) (b) Ingram Micro, Inc. - Class A (a) (b) Insight Enterprises, Inc. (a) IPG Photonics Corporation (a) (b) KEMET Corporation (a) (b) LeCroy Corporation (a) LGL Group, Inc. (a) 36 LoJack Corporation (a) LRAD Corporation (a) Mercury Computer Systems, Inc. (a) (b) Methode Electronics, Inc. Molex, Inc. - Class A MTS Systems Corporation Multi-Fineline Electronix, Inc. (a) (b) National Instruments Corporation (b) NeoPhotonics Corporation (a) Netlist, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Electronic Equipment, Instruments & Components - 3.0% (Continued) Newport Corporation (a) (b) $ Orbotech Ltd. (a) (b) OSI Systems, Inc. (a) PC Connection, Inc. PC Mall, Inc. (a) Plexus Corporation (a) Power-One, Inc. (a) RadiSys Corporation (a) Richardson Electronics Ltd. Rofin-Sinar Technologies, Inc. (a) (b) Rogers Corporation (a) Sanmina-SCI Corporation (a) (b) SMTC Corporation (a) SYNNEX Corporation (a) TE Connectivity Ltd. Tech Data Corporation (a) (b) Trimble Navigation Ltd. (a) (b) TTM Technologies, Inc. (a) (b) Viasystems Group, Inc. (a) Vishay Intertechnology, Inc. (a) X-Rite, Inc. (a) Zygo Corporation (a) Internet Software & Services - 1.3% Active Network, Inc. (The) (a) Autobytel, Inc. (a) Bankrate, Inc. (a) Cornerstone OnDemand, Inc. (a) DealerTrack Holdings, Inc. (a) (b) Demand Media, Inc. (a) Dice Holdings, Inc. (a) (b) Digital River, Inc. (a) EarthLink, Inc. EasyLink Services International Corporation- Class A (a) (b) eGain Communications Corporation (a) Envestnet, Inc. (a) FriendFinder Networks, Inc. (a) GigaMedia Ltd. (a) GlobalSCAPE, Inc. (a) Google, Inc. - Class A (a) InfoSpace, Inc. (a) (b) Internap Network Services Corporation (a) (b) IntraLinks Holdings, Inc. (a) (b) Keynote Systems, Inc. LinkedIn Corporation - Class A (a) Liquidity Services, Inc. (a) (b) LivePerson, Inc. (a) LoopNet, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Internet Software & Services - 1.3% (Continued) Marchex, Inc. - Class B $ Monster Worldwide, Inc. (a) Move, Inc. (a) (b) NIC, Inc. Open Text Corporation (a) Openwave Systems, Inc. (a) Perficient, Inc. (a) (b) Points International Ltd. (a) 92 Quepasa Corporation (a) 76 Rackspace Hosting, Inc. (a) RADVision Ltd. (a) RealNetworks, Inc. Responsys, Inc. (a) Saba Software, Inc. (a) SciQuest, Inc. (a) (b) SINA Corporation (a) Sohu.com, Inc. (a) Subaye, Inc. (a) Support.com, Inc. (a) TechTarget, Inc. (a) United Online, Inc. Velti plc (a) (b) Vocus, Inc. (a) WebMediaBrands, Inc. (a) XO Group, Inc. (a) Yahoo!, Inc. (a) IT Services - 1.8% Acxiom Corporation (a) (b) Booz Allen Hamilton Holding Corporation (a) Broadridge Financial Solutions, Inc. (b) CACI International, Inc. - Class A (a) (b) Cardtronics, Inc. (a) (b) Cass Information Systems, Inc. 84 CGI Group, Inc. (a) (b) China Information Technology, Inc. (a) CIBER, Inc. (a) Computer Sciences Corporation CoreLogic, Inc. (a) CSG Systems International, Inc. (a) DST Systems, Inc. (b) ExlService Holdings, Inc. (a) (b) FleetCor Technologies, Inc. (a) Forrester Research, Inc. (a) Gartner, Inc. - Class A (a) Genpact Ltd. (a) Global Cash Access Holdings, Inc. (a) Global Payments, Inc. Hackett Group, Inc. (The) (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) IT Services - 1.8% (Continued) iGATE Corporation (a) (b) $ InterXion Holding N.V. (a) (b) Lender Processing Services, Inc. (b) Lionbridge Technologies, Inc. (a) LML Payment Systems, Inc. (a) (b) MAXIMUS, Inc. ModusLink Global Solutions, Inc. MoneyGram International, Inc. (a) (b) NCI, Inc. - Class A (a) NeuStar, Inc. - Class A (a) (b) Online Resources Corporation (a) PFSweb, Inc. (a) Startek, Inc. (a) TeleTech Holdings, Inc. (a) (b) Teradata Corporation (a) TNS, Inc. (a) (b) Total System Services, Inc. Virtusa Corporation (a) Wright Express Corporation (a) Office Electronics - 0.1% Zebra Technologies Corporation - Class A (a) (b) Semiconductors & Semiconductor Equipment - 3.9% Advanced Energy Industries, Inc. (a) Advanced Micro Devices, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) (b) Amkor Technology, Inc. (a) (b) Amtech Systems, Inc. (a) ANADIGICS, Inc. (a) Atmel Corporation (a) ATMI, Inc. (a) AuthenTec, Inc. (a) Avago Technologies Ltd. Axcelis Technologies, Inc. (a) (b) AXT, Inc. (a) Brooks Automation, Inc. (b) Cavium, Inc. (a) ChipMOS TECHNOLOGIES (Bermuda) LTD. (a) Cohu, Inc. CSR plc (a) CVD Equipment Corporation (a) (b) Cymer, Inc. (a) DSP Group, Inc. (a) Entegris, Inc. (a) (b) Exar Corporation (a) EZchip Semiconductor Ltd. (a) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Semiconductors & Semiconductor Equipment - 3.9% (Continued) Freescale Semiconductor Holdings I Ltd. (a) $ FSI International, Inc. (a) GSI Technology, Inc. (a) GT Advanced Technologies, Inc. (a) (b) Hittite Microwave Corporation (a) Inphi Corporation (a) (b) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. (a) Intermolecular, Inc. (a) International Rectifier Corporation (a) Intersil Corporation - Class A IXYS Corporation (a) (b) Kulicke & Soffa Industries, Inc. (a) (b) Lattice Semiconductor Corporation (a) LSI Corporation (a) LTX-Credence Corporation (a) (b) MagnaChip Semiconductor Corporation - ADR (a) Mattson Technology, Inc. (a) (b) MaxLinear, Inc. - Class A (a) Mellanox Technologies Ltd. (a) MEMC Electronic Materials, Inc. (a) (b) Micrel, Inc. Micron Technology, Inc. (a) Microsemi Corporation (a) Mindspeed Technologies, Inc. (a) (b) Monolithic Power Systems, Inc. (a) Nanometrics, Inc. (a) (b) NetLogic Microsystems, Inc. (a) Nova Measuring Instruments Ltd. (a) (b) Novellus Systems, Inc. (a) NXP Semiconductors N.V. (a) ON Semiconductor Corporation (a) Pericom Semiconductor Corporation (a) Photronics, Inc. (a) Pixelworks, Inc. (a) PMC-Sierra, Inc. (a) (b) QuickLogic Corporation (a) Rambus, Inc. (a) Ramtron International Corporation (a) Rudolph Technologies, Inc. (a) SemiLEDs Corporation (a) Semtech Corporation (a) Silicon Image, Inc. (a) Skyworks Solutions, Inc. (a) (b) Spansion, Inc. - Class A (a) Standard Microsystems Corporation (a) (b) SunPower Corporation (a) 8 55 Supertex, Inc. (a) Teradyne, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Semiconductors & Semiconductor Equipment - 3.9% (Continued) Tessera Technologies, Inc. (a) (b) $ Tower Semiconductor Ltd. (a) Trident Microsystems, Inc. (a) Ultra Clean Holdings, Inc. (a) Ultratech, Inc. (a) Vitesse Semiconductor Corporation (a) Volterra Semiconductor Corporation (a) Software - 2.6% Accelrys, Inc. (a) Actuate Corporation (a) (b) Allot Communications Ltd. (a) (b) American Software, Inc. - Class A ANSYS, Inc. (a) Ariba, Inc. (a) (b) Aspen Technology, Inc. (a) (b) Blackbaud, Inc. BMC Software, Inc. (a) Bottomline Technologies, Inc. (a) (b) BSQUARE Corporation (a) CA, Inc. Cadence Design Systems, Inc. (a) CDC Corporation - Class A (a) ClickSoftware Technologies Ltd. (b) CommVault Systems, Inc. (a) (b) Compuware Corporation (a) (b) Convio, Inc. (a) (b) Datawatch Corporation (a) Deltek, Inc. (a) DemandTec, Inc. (a) Digimarc Corporation (a) (b) EPIQ Systems, Inc. ePlus, inc. (a) Fair Isaac Corporation FalconStor Software, Inc. (a) Fortinet, Inc. (a) Glu Mobile, Inc. (a) Guidance Software, Inc. (a) Informatica Corporation (a) Interactive Intelligence Group, Inc. (a) JDA Software Group, Inc. (a) (b) Jive Software, Inc. (a) Kenexa Corporation (a) (b) Manhattan Associates, Inc. (a) (b) MICROS Systems, Inc. (a) MicroStrategy, Inc. - Class A (a) MIND C.T.I. Ltd. Monotype Imaging Holdings, Inc. (a) Net 1 UEPS Technologies, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Information Technology - 15.4% (Continued) Software - 2.6% (Continued) NetScout Systems, Inc. (a) $ NetSol Technologies, Inc. (a) NetSuite, Inc. (a) Parametric Technology Corporation (a) Pegasystems, Inc. Pervasive Software, Inc. (a) PROS Holdings, Inc. (a) Quest Software, Inc. (a) Red Hat, Inc. (a) Rovi Corporation (a) S1 Corporation (a) (b) salesforce.com, inc. (a) Sapiens International Corporation N.V. (a) Smith Micro Software, Inc. (a) SolarWinds, Inc. (a) (b) Solera Holdings, Inc. (b) SS&C Technologies Holdings, Inc. (a) Synchronoss Technologies, Inc. (a) Taleo Corporation - Class A (a) Tangoe, Inc. (a) THQ, Inc. (a) TIBCO Software, Inc. (a) TigerLogic Corporation (a) Tyler Technologies, Inc. (a) VASCO Data Security International, Inc. (a) (b) Verint Systems, Inc. (a) (b) VMware, Inc. - Class A (a) Materials - 7.2% Chemicals - 2.5% A. Schulman, Inc. (b) Agrium, Inc. Albemarle Corporation Arabian American Development Company (a) Cabot Corporation (b) Calgon Carbon Corporation (a) Chemtura Corporation (a) (b) Cytec Industries, Inc. Ecolab, Inc. FMC Corporation FutureFuel Corporation Georgia Gulf Corporation (a) (b) H.B. Fuller Company (b) Huntsman Corporation Innophos Holdings, Inc. Innospec, Inc. (a) International Flavors and Fragrances, Inc. Intrepid Potash, Inc. (a) (b) KMG Chemicals, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Materials - 7.2% (Continued) Chemicals - 2.5% (Continued) Koppers Holdings, Inc. $ Kronos Worldwide, Inc. (b) Landec Corporation (a) LSB Industries, Inc. (a) (b) Methanex Corporation Minerals Technologies, Inc. Mosaic Company (The) Olin Corporation OM Group, Inc. (a) OMNOVA Solutions, Inc. (a) PolyOne Corporation PPG Industries, Inc. Quaker Chemical Corporation Rockwood Holdings, Inc. (a) RPM International, Inc. Sensient Technologies Corporation (b) Solutia, Inc. (a) (b) Spartech Corporation (a) TOR Minerals International, Inc. (a) 77 TPC Group, Inc. (a) (b) Tredegar Corporation (b) W.R. Grace & Company (a) Westlake Chemical Corporation Zep, Inc. Construction Materials - 0.1% Eagle Materials, Inc. Headwaters, Inc. (a) Containers & Packaging - 0.9% AEP Industries, Inc. (a) Aptargroup, Inc. Bemis Company, Inc. (b) Boise, Inc. (b) Crown Holdings, Inc. (a) Greif, Inc. - Class A Myers Industries, Inc. Owens-Illinois, Inc. (a) (b) Packaging Corporation of America (b) Rock-Tenn Company - Class A Sealed Air Corporation (b) Silgan Holdings, Inc. Sonoco Products Company Temple-Inland, Inc. UFP Technologies, Inc. (a) Metals & Mining - 3.3% A.M. Castle & Company (a) Agnico-Eagle Mines Ltd. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Materials - 7.2% (Continued) Metals & Mining - 3.3% (Continued) AK Steel Holding Corporation $ Alexco Resource Corporation (a) (b) Almaden Minerals Ltd. (a) (b) AuRico Gold, Inc. (a) (b) Aurizon Mines Ltd. (a) (b) Banro Corporation (a) Barrick Gold Corporation Brigus Gold Corporation (a) (b) Cardero Resource Corporation (a) China Direct Industries, Inc. (a) Claude Resources, Inc. (a) (b) Coeur d'Alene Mines Corporation (a) (b) Commercial Metals Company (b) Compass Minerals International, Inc. Eldorado Gold Corporation Endeavour Silver Corporation (a) (b) Entrée Gold, Inc. (a) (b) Exeter Resource Corporation (a) (b) Extorre Gold Mines Ltd. (a) First Majestic Silver Corporation (a) Fortuna Silver Mines, Inc. (a) Franco-Nevada Corporation Globe Specialty Metals, Inc. Gold Reserve, Inc. (a) Goldcorp, Inc. Golden Star Resources Ltd. (a) Great Basin Gold Ltd. (a) Great Panther Silver Ltd. (a) (b) Handy & Harman Ltd. (a) Harry Winston Diamond Corporation (a) (b) Haynes International, Inc. Hecla Mining Company IAMGOLD Corporation International Tower Hill Mines Ltd. (a) (b) Ivanhoe Mines Ltd. (a) (b) Keegan Resources, Inc. (a) Kinross Gold Corporation MAG Silver Corporation (a) (b) Materion Corporation (a) Metals USA Holdings Corporation (a) (b) Minco Gold Corporation (a) Minefinders Corporation Ltd. (a) Mines Management, Inc. (a) Nevsun Resources Ltd. (b) New Gold, Inc. (a) Noranda Aluminum Holding Corporation (b) North American Palladium Ltd. (a) Northern Dynasty Minerals Ltd. (a) (b) NovaGold Resources, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Materials - 7.2% (Continued) Metals & Mining - 3.3% (Continued) Pan American Silver Corporation $ Paramount Gold and Silver Corporation (a) 8 21 Platinum Group Metals Ltd. (a) Primero Mining Corporation (a) Qiao Xing Universal Resources, Inc. (a) Reliance Steel & Aluminum Company Revett Minerals, Inc. (a) Richmont Mines, Inc. (a) (b) Royal Gold, Inc. Rubicon Minerals Corporation (a) (b) Schnitzer Steel Industries, Inc. - Class A (b) Silver Bull Resources, Inc. (a) 92 Silver Standard Resources, Inc. (a) Silver Wheaton Corporation Silvercorp Metals, Inc. Southern Copper Corporation Steel Dynamics, Inc. (b) Stillwater Mining Company (a) SunCoke Energy, Inc. (a) Taseko Mines Ltd. (a) (b) Titanium Metals Corporation U.S. Energy Corporation (a) Universal Stainless & Alloy Products, Inc. (a) (b) Worthington Industries, Inc. Yamana Gold, Inc. Paper & Forest Products - 0.4% Clearwater Paper Corporation (a) (b) Domtar Corporation KapStone Paper and Packaging Corporation (a) (b) Mercer International, Inc. (a) Neenah Paper, Inc. (b) Schweitzer-Mauduit International, Inc. Verso Paper Corporation (a) Telecommunication Services - 1.3% Diversified Telecommunication Services - 0.5% 8x8, Inc. (a) Atlantic Tele-Network, Inc. BCE, Inc. Cbeyond, Inc. (a) CenturyLink, Inc. 16 Frontier Communications Corporation General Communication, Inc. - Class A (a) (b) Globalstar, Inc. (a) Hawaiian Telcom Holdco, Inc. (a) HickoryTech Corporation IDT Corporation - Class B (b) inContact, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Telecommunication Services - 1.3% (Continued) Diversified Telecommunication Services - 0.5% (Continued) Level 3 Communications, Inc. (a) (b) $ Lumos Networks Corporation (b) Neutral Tandem, Inc. (a) Otelco, Inc. Premiere Global Services, Inc. (a) (b) SureWest Communications (b) Telus Corporation - Non-Voting Shares Towerstream Corporation (a) Vonage Holdings Corporation (a) (b) Windstream Corporation 2 24 Wireless Telecommunication Services - 0.8% Cellcom Israel Ltd. Clearwire Corporation - Class A (a) Leap Wireless International, Inc. (a) (b) MetroPCS Communications, Inc. (a) NII Holdings, Inc. (a) NTELOS Holdings Corporation (b) Rogers Communications, Inc. - Class B Shenandoah Telecommunications Company Sprint Nextel Corporation (a) Telephone and Data Systems, Inc. (b) United States Cellular Corporation (a) USA Mobility, Inc. Utilities - 1.8% Electric Utilities - 0.6% ALLETE, Inc. (b) Cleco Corporation El Paso Electric Company Entergy Corporation Great Plains Energy, Inc. IDACORP, Inc. (b) ITC Holdings Corporation NV Energy, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corporation Unisource Energy Corporation (b) Unitil Corporation Westar Energy, Inc. Gas Utilities - 0.4% AGL Resources, Inc. Amerigas Partners, L.P. Atmos Energy Corporation (b) Chesapeake Utilities Corporation Ferrellgas Partners, L.P. Laclede Group, Inc. (The) 19 ONEOK, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.2% (Continued) Shares Value Utilities - 1.8% (Continued) Gas Utilities - 0.4% (Continued) Questar Corporation $ South Jersey Industries, Inc. Southwest Gas Corporation (b) UGI Corporation Independent Power Producers & Energy Traders - 0.2% American DG Energy, Inc. (a) Atlantic Power Corporation Genie Energy Ltd. - Class B (b) GenOn Energy, Inc. (a) Ormat Technologies, Inc. Synthesis Energy Systems, Inc. (a) (b) Multi-Utilities - 0.4% Alliant Energy Corporation Ameren Corporation Avista Corporation (b) CenterPoint Energy, Inc. CMS Energy Corporation Consolidated Edison, Inc. Integrys Energy Group, Inc. NorthWestern Corporation (b) NSTAR OGE Energy Corporation SCANA Corporation TECO Energy, Inc. Vectren Corporation (b) Wisconsin Energy Corporation Xcel Energy, Inc. Water Utilities - 0.2% American States Water Company (b) American Water Works Company, Inc. Aqua America, Inc. Artesian Resources Corporation - Class A California Water Service Group Cascal N.V. (a) Middlesex Water Company Tri-Tech Holding, Inc. (a) (b) York Water Company Total Common Stocks(Cost$1,373,628,212) $ CLOSED-END FUNDS - 5.7% Shares Value Aberdeen Asia-Pacific Income Fund, Inc. $ TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Aberdeen Emerging Markets Telecommunications and Infrastructure Fund, Inc. $ Aberdeen Global Income Fund, Inc. Aberdeen Indonesia Fund, Inc. Aberdeen Israel Fund, Inc. Aberdeen Latin America Equity Fund, Inc. Adams Express Company (The) Advent/Claymore Convertible Securities & Income Fund Advent/Claymore Enhanced Growth & Income Fund Advent/Claymore Global Convertible Securities & Income Fund AGIC Equity & Convertible Income Fund AGIC Global Equity & Convertible Income Fund AGIC International & Premium Strategy Fund Alliance California Municipal Income Fund, Inc. Alliance New York Municipal Income Fund, Inc. AllianceBernstein Global High Income Fund, Inc. AllianceBernstein Income Fund, Inc. AllianceBernstein National Municipal Income Fund, Inc. Alpine Global Premier Properties Fund Alpine Total Dynamic Dividend Fund American Income Fund, Inc. American Municipal Income Portfolio, Inc. American Select Portfolio, Inc. American Strategic Income Portfolio, Inc. American Strategic Income Portfolio, Inc. II American Strategic Income Portfolio, Inc. III Apollo Senior Floating Rate Fund, Inc. ASA Gold and Precious Metals Ltd. Asia Pacific Fund, Inc. (The) (a) Asia Tigers Fund, Inc. (The) (a) Avenue Income Credit Strategies Fund Bancroft Fund Ltd. BlackRock Build America Bond Trust BlackRock California Municipal Income Trust BlackRock Core Bond Trust BlackRock Corporate High Yield Fund III, Inc. BlackRock Corporate High Yield Fund V, Inc. BlackRock Corporate High Yield Fund VI, Inc. BlackRock Credit Allocation Income Trust I, Inc. BlackRock Credit Allocation Income Trust II, Inc. BlackRock Credit Allocation Income Trust III BlackRock Credit Allocation Income Trust IV BlackRock Debt Strategies Fund, Inc. BlackRock Defined Opportunity Credit Trust BlackRock Diversified Income Strategies Fund, Inc. BlackRock EcoSolutions Investment Trust BlackRock Energy and Resources Trust BlackRock Enhanced Capital and Income Fund BlackRock Enhanced Equity Dividend Trust BlackRock Enhanced Government Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value BlackRock Equity Dividend Trust $ BlackRock Floating Rate Income Strategies Fund BlackRock Floating Rate Income Strategies Fund II, Inc. BlackRock Floating Rate Income Trust BlackRock Florida Municipal 2020 Term Trust BlackRock Global Opportunities Equity Trust BlackRock High Income Shares BlackRock High Yield Trust BlackRock Income Opportunity Trust, Inc. BlackRock Income Trust, Inc. BlackRock International Growth & Income Trust BlackRock Investment Quality Municipal Income Trust BlackRock Limited Duration Income Trust BlackRock Long-Term Municipal Advantage Trust BlackRock Muni Intermediate Duration Fund, Inc. BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock MuniAssets Fund, Inc. BlackRock Municipal 2020 Term Trust BlackRock Municipal Bond Investment Trust BlackRock Municipal Income Investment Quality Trust BlackRock Municipal Income Investment Trust BlackRock Municipal Income Quality Trust BlackRock MuniEnhanced Fund, Inc. BlackRock MuniHoldings California Quality Fund, Inc. BlackRock MuniHoldings Fund II, Inc. BlackRock MuniHoldings Fund, Inc. BlackRock MuniHoldings Investment Quality Fund BlackRock MuniHoldings New Jersey Quality Fund, Inc. BlackRock MuniHoldings New York Insured Fund, Inc. BlackRock MuniHoldings Quality Fund II, Inc. BlackRock MuniHoldings Quality Fund, Inc. BlackRock MuniVest Fund, Inc. BlackRock MuniYield Arizona Fund, Inc. BlackRock MuniYield California Fund, Inc. BlackRock MuniYield California Quality Fund, Inc. BlackRock MuniYield Investment Fund BlackRock MuniYield Investment Quality Fund BlackRock MuniYield Michigan Quality Fund II, Inc. BlackRock MuniYield Michigan Quality Fund, Inc. BlackRock MuniYield New Jersey Fund, Inc. BlackRock MuniYield New Jersey Quality Fund, Inc. BlackRock MuniYield New York Quality Fund, Inc. BlackRock MuniYield Pennsylvania Quality Fund BlackRock MuniYield Quality Fund II, Inc. BlackRock MuniYield Quality Fund III, Inc. BlackRock MuniYield Quality Fund, Inc. BlackRock New Jersey Investment Quality Municipal Trust BlackRock New Jersey Municipal Bond Trust BlackRock New York Investment Quality Municipal Trust, Inc. BlackRock New York Municipal Bond Trust BlackRock New York Municipal Income Quality Trust TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value BlackRock Pennsylvania Strategic Municipal Trust $ BlackRock Real Asset Equity Trust BlackRock Resources & Commodities Strategy Trust BlackRock S&P Quality Rankings Global Equity Managed Trust BlackRock Senior High Income Fund, Inc. BlackRock Strategic Bond Trust BlackRock Strategic Equity Dividend Trust BlackRock Strategic Municipal Trust Blackstone/GSO Long-Short Credit Income Fund Blackstone/GSO Senior Floating Rate Term Fund Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) Calamos Convertible and High Income Fund Calamos Convertible Opportunities and Income Fund Calamos Global Dynamic Income Fund (b) Calamos Strategic Total Return Fund (b) CBRE Clarion Global Real Estate Income Fund Central Europe & Russia Fund, Inc. (The) Central Securities Corporation China Fund, Inc. (The) ClearBridge Energy MLP Opportunity Fund, Inc. Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT & Preferred Income Fund, Inc. Cutwater Select Income Fund Delaware Enhanced Global Dividend and Income Fund Delaware Investments Colorado Municipal Income Fund, Inc. Delaware Investments Minnesota Municipal Income Fund II Delaware Investments National Municipal Income Fund Denali Fund (The) Diamond Hill Financial Trends Fund, Inc. Dividend and Income Fund, Inc. Dow 30 Enhanced Premium & Income Fund, Inc. Dow 30 Premium & Dividend Income Fund, Inc. Dreyfus Municipal Income, Inc. Dreyfus Strategic Municipal Bond Fund Dreyfus Strategic Municipals, Inc. DTF Tax-Free Income, Inc. DWS Global High Income Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS Municipal Income Trust DWS Strategic Income Trust Eagle Capital Growth Fund, Inc. Eaton Vance California Municipal Bond Fund II TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Eaton Vance California Municipal Income Trust $ Eaton Vance Enhanced Equity Income Fund (b) Eaton Vance Enhanced Equity Income Fund II Eaton Vance Floating-Rate Income Trust Eaton Vance Limited Duration Income Fund Eaton Vance Massachusetts Municipal Bond Fund Eaton Vance Massachusetts Municipal Income Fund Eaton Vance Michigan Municipal Bond Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance Municipal Bond Fund Eaton Vance National Municipal Opportunities Trust Eaton Vance New Jersey Municipal Bond Fund Eaton Vance New Jersey Municipal Income Trust Eaton Vance New York Municipal Bond Fund Eaton Vance New York Municipal Income Trust Eaton Vance Ohio Municipal Bond Fund Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Bond Fund Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust Eaton Vance Short Duration Diversified Income Fund Eaton Vance Tax-Advantaged Bond and Options Strategies Fund Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund (b) Eaton Vance Tax-Managed Global Diversified Equity Income Fund Ellsworth Fund Ltd. Engex, Inc. (a) European Equity Fund, Inc. (The) Federated Enhanced Treasury Income Fund Federated Premier Intermediate Municipal Income Fund Federated Premier Municipal Income Fund First Opportunity Fund, Inc. (a) First Trust Active Dividend Income Fund (The) First Trust Enhanced Equity Income Fund First Trust High Income Long/Short Fund First Trust Specialty Finance & Finance Opportunities Fund First Trust Strategic High Income Fund II First Trust/Aberdeen Emerging Opportunity Fund First Trust/Aberdeen Global Opportunity Fund First Trust/Four Corners Senior Floating Rate Income Fund II TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Flaherty & Crumrine/Claymore Total Return Fund, Inc. $ Fort Dearborn Income Securities, Inc. Franklin Templeton Limited Duration Income Trust Franklin Universal Trust Gabelli Convertible and Income Securities Fund, Inc. (The) Gabelli Dividend & Income Trust Gabelli Equity Trust, Inc. Gabelli Global Multimedia Trust, Inc. Gabelli Global Utility & Income Trust Gabelli Healthcare & WellnessRx Trust (The) (a) GAMCO Natural Resources, Gold & Income Trust by Gabelli GDL Fund (The) General American Investors Company, Inc. Global High Income Fund, Inc. Global Income & Currency Fund, Inc. Greater China Fund, Inc. Guggenheim Build America Bonds Managed Duration Trust Guggenheim Enhanced Equity Income Fund Guggenheim Enhanced Equity Strategy Fund H&Q Healthcare Investors H&Q Life Sciences Investors Helios Advantage Income Fund, Inc. Helios High Income Fund, Inc. Helios High Yield Fund Helios Multi-Sector High Income Fund, Inc. Helios Strategic Income Fund, Inc. Helios Strategic Mortgage Income Fund, Inc. Helios Total Return Fund, Inc. Herzfeld Caribbean Basin Fund, Inc. (a) India Fund, Inc. ING Asia Pacific High Dividend Equity Income Fund ING Emerging Markets High Dividend Equity Fund ING Global Advantage and Premium Opportunity Fund ING Global Equity Dividend & Premium Opportunity Fund ING Infrastructure, Industrials and Materials Fund ING Prime Rate Trust ING Risk Managed Natural Resources Fund Invesco California Municipal Income Trust Invesco California Municipal Securities Invesco California Quality Municipal Securities Invesco Municipal Income Opportunities Trust Invesco Municipal Income Opportunities Trust II Invesco Municipal Income Opportunities Trust III Invesco Municipal Premium Income Trust Invesco New York Quality Municipal Securities Invesco Quality Municipal Income Trust Invesco Quality Municipal Investment Trust Invesco Quality Municipal Securities Invesco Value Municipal Bond Trust Invesco Value Municipal Income Trust Invesco Value Municipal Securities TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Invesco Value Municipal Trust $ Invesco Van Kampen Advantage Municipal Income Trust II Invesco Van Kampen Bond Fund Invesco Van Kampen Dynamic Credit Opportunities Fund Invesco Van Kampen Massachusetts Value Municipal Income Trust Invesco Van Kampen Municipal Trust Invesco Van Kampen Ohio Quality Municipal Trust Invesco Van Kampen Pennsylvania Value Municipal Income Trust Invesco Van Kampen Select Sector Municipal Trust Invesco Van Kampen Senior Income Trust Invesco Van Kampen Trust for Investment Grade Municipals Invesco Van Kampen Trust for Value Municipals Japan Equity Fund, Inc. (The) Japan Smaller Capitalization Fund, Inc. JF China Region Fund, Inc. John Hancock Bank & Thrift Opportunity Fund John Hancock Hedged Equity & Income Fund John Hancock Preferred Income Fund John Hancock Preferred Income Fund II John Hancock Preferred Income Fund III John Hancock Tax-Advantaged Dividend Income Fund Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson Midstream/Energy Fund, Inc. Korea Equity Fund, Inc. (a) Latin American Discovery Fund, Inc. Lazard Global Total Return & Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All-Star Equity Fund (b) Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. LMP Corporate Loan Fund, Inc. LMP Real Estate Income Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Madison Strategic Sector Premium Fund Madison/Claymore Covered Call & Equity Strategy Fund Malaysia Fund, Inc. Managed Duration Investment Grade Municipal Fund Mexico Equity and Income Fund, Inc. (The) (a) Mexico Fund, Inc. (The) MFS California Insured Municipal Trust MFS InterMarket Income Trust I MFS Intermediate High Income Fund MFS Investment Grade Municipal Trust MFS Multimarket Income Trust MLP & Strategic Equity Fund Montgomery Street Income Securities, Inc. Morgan Stanley Asia-Pacific Fund, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Morgan Stanley China A Share Fund, Inc. (a) $ Morgan Stanley Eastern Europe Fund, Inc. (a) Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Emerging Markets Fund, Inc. (a) Morgan Stanley Frontier Emerging Markets Fund Morgan Stanley Income Securities, Inc. NASDAQ Premium Income & Growth Fund, Inc. Neuberger Berman California Intermediate Municipal Fund, Inc. Neuberger Berman Intermediate Municipal Fund, Inc. Neuberger Berman New York Intermediate Municipal Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. New America High Income Fund, Inc. New Germany Fund, Inc. (The) New Ireland Fund, Inc. (The) NFJ Dividend, Interest & Premium Strategy Fund Nuveen AMT-Free Municipal Income Fund Nuveen Arizona Dividend Advantage Municipal Fund Nuveen Arizona Dividend Advantage Municipal Fund 2 Nuveen Arizona Dividend Advantage Municipal Fund 3 Nuveen Arizona Premium Income Municipal Fund, Inc. Nuveen Build America Bond Opportunity Fund Nuveen Build America Bond Term Fund Nuveen California Dividend Advantage Municipal Fund Nuveen California Dividend Advantage Municipal Fund 2 Nuveen California Dividend Advantage Municipal Fund 3 Nuveen California Investment Quality Municipal Fund, Inc. Nuveen California Municipal Market Opportunity Fund Nuveen California Municipal Value Fund Nuveen California Municipal Value Fund 2 Nuveen California Performance Plus Municipal Fund, Inc. Nuveen California Premium Income Municipal Fund Nuveen California Quality Income Municipal Fund Nuveen California Select Quality Municipal Fund, Inc. Nuveen California Select Tax-Free Income Portfolio Nuveen Connecticut Dividend Advantage Municipal Fund Nuveen Connecticut Dividend Advantage Municipal Fund 2 Nuveen Connecticut Dividend Advantage Municipal Fund 3 Nuveen Connecticut Premium Income Municipal Fund Nuveen Core Equity Alpha Fund Nuveen Diversified Dividend and Income Fund Nuveen Dividend Advantage Municipal Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Energy MLP Total Return Fund Nuveen Enhanced Municipal Value Fund Nuveen Equity Premium Advantage Fund Nuveen Equity Premium and Growth Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Nuveen Equity Premium Income Fund $ Nuveen Equity Premium Opportunity Fund Nuveen Floating Rate Income Fund Nuveen Floating Rate Income Opportunity Fund Nuveen Georgia Dividend Advantage Municipal Fund Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Georgia Premium Income Municipal Fund Nuveen Global Government Enhanced Income Fund Nuveen Global Value Opportunities Fund Nuveen Insured California Dividend Advantage Municipal Fund Nuveen Insured California Premium Income Municipal Fund 2, Inc. Nuveen Insured California Premium Income Municipal Fund, Inc. Nuveen Insured California Tax-Free Advantage Municipal Fund Nuveen Insured Massachusetts Tax Free Advantage Municipal Fund Nuveen Investment Quality Municipal Fund, Inc. Nuveen Maryland Dividend Advantage Municipal Fund Nuveen Maryland Dividend Advantage Municipal Fund 2 Nuveen Maryland Dividend Advantage Municipal Fund 3 Nuveen Maryland Premium Income Municipal Fund Nuveen Massachusetts Dividend Advantage Municipal Fund Nuveen Massachusetts Premium Income Municipal Fund Nuveen Michigan Dividend Advantage Municipal Fund Nuveen Michigan Premium Income Municipal Fund, Inc. Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Mortgage Opportunity Term Fund Nuveen Mortgage Opportunity Term Fund 2 Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 Nuveen Municipal Advantage Fund Nuveen Municipal High Income Opportunity Fund Nuveen Municipal High Income Opportunity Fund 2 Nuveen Municipal Market Opportunity Fund Nuveen Municipal Opportunity Fund, Inc. Nuveen Municipal Value Fund Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Dividend Advantage Municipal Fund 2 Nuveen New Jersey Investment Quality Municipal Fund, Inc. Nuveen New Jersey Municipal Value Fund Nuveen New Jersey Premium Income Municipal Fund, Inc. Nuveen New York AMT-Free Municipal Income Fund Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Dividend Advantage Municipal Income Fund, Inc. Nuveen New York Investment Quality Municipal Fund Nuveen New York Municipal Value Fund Nuveen New York Municipal Value Fund 2 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Nuveen New York Performance Plus Municipal Fund, Inc. $ Nuveen New York Premium Income Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen New York Select Tax-Free Income Portfolio Nuveen North Carolina Dividend Advantage Municipal Fund Nuveen North Carolina Dividend Advantage Municipal Fund 2 Nuveen North Carolina Dividend Advantage Municipal Fund 3 Nuveen North Carolina Premium Income Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund 2 Nuveen Ohio Dividend Advantage Municipal Fund 3 Nuveen Ohio Quality Income Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Performance Plus Municipal Fund Nuveen Premier Municipal Income Fund, Inc. Nuveen Premier Municipal Opportunity Fund, Inc. Nuveen Premium Income Municipal Fund Nuveen Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Fund 4 Nuveen Premium Income Municipal Opportunity Fund Nuveen Quality Income Municipal Fund Nuveen Quality Municipal Fund, Inc. Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund 2 Nuveen Quality Preferred Income Fund 3 Nuveen Select Maturities Municipal Fund Nuveen Select Tax-Free Income Portfolio Nuveen Select Tax-Free Income Portfolio 2 Nuveen Select Tax-Free Income Portfolio 3 Nuveen Senior Income Fund Nuveen Short Duration Credit Opportunities Fund Nuveen Tax-Advantaged Dividend Growth Fund Nuveen Tax-Advantaged Floating Rate Fund Nuveen Tax-Advantaged Total Return Strategy Fund Nuveen Virginia Dividend Advantage Municipal Fund Nuveen Virginia Dividend Advantage Municipal Fund 2 Nuveen Virginia Premium Income Municipal Fund Pacholder High Yield Fund, Inc. Petroleum & Resources Corporation (b) PIMCO New York Municipal Income Fund Pioneer Diversified High Income Trust Pioneer Floating Rate Trust Putnam High Income Securities Fund Putnam Managed Municipal Income Trust Putnam Master Intermediate Income Trust Putnam Municipal Opportunities Trust TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Putnam Premier Income Trust $ Pyxis Credit Strategies Fund RENN Global Entrepreneurs Fund, Inc. (a) RMR Asia Pacific Real Estate Fund (a) Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Salient MLP & Energy Infrastructure Fund Singapore Fund, Inc. (The) Source Capital, Inc. Special Opportunities Fund, Inc. Stone Harbor Emerging Markets Income Fund Strategic Global Income Fund, Inc. Swiss Helvetia Fund, Inc. (The) Taiwan Fund, Inc. (The) (a) TCW Strategic Income Fund, Inc. Templeton Dragon Fund, Inc. Templeton Emerging Markets Fund Templeton Russia & East European Fund, Inc. (a) Thai Capital Fund, Inc. (The) Thai Fund, Inc. (The) Tortoise North American Energy Corporation Tortoise Power and Energy Infrastructure Fund, Inc. Transamerica Income Shares, Inc. Tri-Continental Corporation Turkish Investment Fund, Inc. (The) Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund Wells Fargo Advantage Multi-Sector Income Fund Wells Fargo Advantage Utilities and High Income Fund Western Asset Emerging Markets Debt Fund, Inc. Western Asset Emerging Markets Income Fund, Inc. Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset Global High Income Fund, Inc. Western Asset High Yield Defined Opportunity Fund, Inc. Western Asset Income Fund Western Asset Inflation Management Fund, Inc. Western Asset Intermediate Muni Fund, Inc. Western Asset Investment Grade Defined Opportunity Western Asset Managed Municipals Fund, Inc. Western Asset Mortgage Defined Opportunity Fund, Inc. Western Asset Municipal Defined Opportunity Trust, Inc. Western Asset Municipal High Income Fund, Inc. Western Asset Municipal Partners Fund, Inc. Western Asset Variable Rate Strategic Fund, Inc. Western Asset Worldwide Income Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.7%(Continued) Shares Value Zweig Fund, Inc. $ Zweig Total Return Fund, Inc. (The) (b) Total Closed-End Funds(Cost$93,065,107) $ EXCHANGE-TRADED FUNDS - 0.0% (c) Shares Value SPDR Morgan Stanley Technology ETF 12 $ WisdomTree Earnings 500 Fund 35 Total Exchange-Traded Funds(Cost$2,126) $ EXCHANGE-TRADED NOTES - 0.3% Shares Value VelocityShares Daily Inverse VIX Short-Term ETN (a) (Cost $3,144,782) $ OPEN-END FUNDS - 0.0% (c) Shares Value Security Income Fund $ Shelton Greater China Fund (a) Total Open-End Funds(Cost$1,959) $ RIGHTS - 0.0% (c) Shares Value Pilgrim's Pride Corporation (a) (b) (d) (Cost $16,432) $ WARRANTS - 0.0% (c) Shares Value Magnum Hunter Resources Corporation (a) (d) (Cost $0) 70 $ – CORPORATE BONDS-0.0% (c) Par Value Value Financials - 0.0% GAMCO Investors, Inc., 0.00%, due 12/31/2015 (Cost $0) $ $ TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 0.9% Shares Value UMB Money Market Fiduciary, 0.01% (e) (Cost $15,862,462) $ Total Investments at Value - 97.1% (Cost $1,485,721,080) $ Other Assets in Excess of Liabilities-2.9% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Percentage rounds to less than 0.1%. (d) Securities fair valued under supervision of the Board of Trustees totaled $26,765 at January 31, 2012, representing 0.0% (c)of net assets (Note 1). (e) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2012. See accompanying notes to Schedules of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT January 31, 2012 (Unaudited) COMMON STOCKS - 63.8% Shares Value Consumer Discretionary - 10.3% Auto Components - 0.2% Amerigon, Inc. $ China Automotive Systems, Inc. China XD Plastics Company Ltd. Cooper Tire & Rubber Company Delphi Automotive plc Goodyear Tire & Rubber Company (The) Quantum Fuel Systems Technologies Worldwide, Inc. SORL Auto Parts, Inc. Wonder Auto Technology, Inc. Automobiles - 0.5% Kandi Technologies Corporation Tesla Motors, Inc. Winnebago Industries, Inc. Distributors - 0.0% (a) China Metro-Rural Holdings Ltd. Pool Corporation 65 Weyco Group, Inc. Diversified Consumer Services - 1.9% Bridgepoint Education, Inc. Carriage Services, Inc. ChinaCast Education Corporation Coinstar, Inc. Collectors Universe, Inc. Corinthian Colleges, Inc. CPI Corporation DeVry, Inc. 21 Education Management Corporation H&R Block, Inc. Hillenbrand, Inc. ITT Educational Services, Inc. K12, Inc. Regis Corporation School Specialty, Inc. Sotheby's Stewart Enterprises, Inc. - Class A Strayer Education, Inc. Hotels, Restaurants & Leisure - 0.6% Asia Entertainment & Resources Ltd. BJ's Restaurants, Inc. Cheesecake Factory, Inc. (The) Denny's Corporation Dunkin' Brands Group, Inc. International Speedway Corporation - Class A 58 Morgans Hotel Group Company Multimedia Games Holding Company, Inc. O'Charley's, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Consumer Discretionary - 10.3% (Continued) Hotels, Restaurants & Leisure - 0.6% (Continued) P.F. Chang's China Bistro, Inc. $ Peet's Coffee & Tea, Inc. PokerTek, Inc. Red Lion Hotels Corporation Red Robin Gourmet Burgers, Inc. Ruth's Hospitality Group, Inc. Shuffle Master, Inc. 4 51 Speedway Motorsports, Inc. Star Buffet, Inc. Texas Roadhouse, Inc. Town Sports International Holdings, Inc. Universal Travel Group (b) Household Durables - 1.3% American Greetings Corporation - Class A Beazer Homes USA, Inc. Cavco Industries, Inc. Comstock Homebuilding Companies, Inc. - Class A Deer Consumer Products, Inc. Ethan Allen Interiors, Inc. Flexsteel Industries, Inc. Furniture Brands International, Inc. Garmin Ltd. Harman International Industries, Inc. Hooker Furniture Corporation Hovnanian Enterprises, Inc. - Class A iRobot Corporation KB Home Leggett & Platt, Inc. Lennar Corporation - Class A Location Based Technologies, Inc. M/I Homes, Inc. Mad Catz Interactive, Inc. MDC Holdings, Inc. Sealy Corporation Skullcandy, Inc. SodaStream International Ltd. Standard Pacific Corporation Universal Electronics, Inc. ZAGG, Inc. Internet & Catalog Retail - 0.8% Blue Nile, Inc. E-Commerce China Dangdang, Inc. - ADR Gaiam, Inc. - Class A Groupon, Inc. HomeAway, Inc. MakeMyTrip Ltd. NutriSystem, Inc. Overstock.com, Inc. PetMed Express, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Consumer Discretionary - 10.3% (Continued) Internet & Catalog Retail - 0.8% (Continued) Shutterfly, Inc. $ Vitacost.com, Inc. Leisure Equipment & Products - 0.3% Callaway Golf Company Eastman Kodak Company JAKKS Pacific, Inc. Johnson Outdoors, Inc. - Class A 77 Nautilus, Inc. Polaris Industries, Inc. Sturm Ruger & Company, Inc. Summer Infant, Inc. 7 38 Media - 1.0% A.H. Belo Corporation 65 Atrinsic, Inc. Carmike Cinemas, Inc. China MediaExpress Holdings, Inc. China Yida Holding Company Clear Channel Outdoor Holdings, Inc. Cumulus Media, Inc. - Class A Dial Global, Inc. DreamWorks Animation SKG, Inc. - Class A Entercom Communications Corporation - Class A Harte-Hanks, Inc. Journal Communications, Inc. Lee Enterprises, Inc. Lions Gate Entertainment Corporation Live Nation, Inc. LodgeNet Interactive Corporation McClatchy Company (The) - Class A Media General, Inc. - Class A Meredith Corporation Pandora Media, Inc. Radio One, Inc. - Class D ReachLocal, Inc. Scholastic Corporation SearchMedia Holdings Ltd. SPAR Group, Inc. SuperMedia, Inc. Valassis Communications, Inc. Viacom, Inc. - Class A World Wrestling Entertainment, Inc. - Class A Multiline Retail - 0.6% Big Lots, Inc. Dillard's, Inc. - Class A Fred's, Inc. - Class A Saks, Inc. Sears Holdings Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Consumer Discretionary - 10.3% (Continued) Multiline Retail - 0.6% (Continued) Tuesday Morning Corporation $ Specialty Retail - 2.3% Aéropostale, Inc. American Eagle Outfitters, Inc. ANN, Inc. AutoChina International Ltd. AutoNation, Inc. Barnes & Noble, Inc. Books-A-Million, Inc. Brown Shoe Company, Inc. Buckle, Inc. (The) Cabela's, Inc. - Class A Cache, Inc. Casual Male Retail Group, Inc. Charming Shoppes, Inc. Children's Place Retail Stores, Inc. (The) China Auto Logistics, Inc. Citi Trends, Inc. Collective Brands, Inc. Conn's, Inc. Cost Plus, Inc. Finish Line, Inc. (The) Hastings Entertainment, Inc. hhgregg, Inc. Hibbett Sports, Inc. Jos. A. Bank Clothiers, Inc. Lithia Motors, Inc. Lumber Liquidators Holdings, Inc. MarineMax, Inc. Men's Wearhouse, Inc. (The) Monro Muffler Brake, Inc. OfficeMax, Inc. Orchard Supply Hardware Stores Corporation - Class A Pacific Sunwear of California, Inc. Penske Automotive Group, Inc. Pep Boys - Manny Moe & Jack (The) rue21, inc. Select Comfort Corporation Stage Stores, Inc. Syms Corp Talbots, Inc. (The) Teavana Holdings, Inc. Vitamin Shoppe, Inc. Wet Seal, Inc. (The) Williams-Sonoma, Inc. Zale Corporation Zumiez, Inc. Textiles, Apparel & Luxury Goods - 0.8% American Apparel, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Consumer Discretionary - 10.3% (Continued) Textiles, Apparel & Luxury Goods - 0.8% (Continued) Cherokee, Inc. $ Columbia Sportswear Company CROCS, Inc. Delta Apparel, Inc. DGSE Companies, Inc. G-III Apparel Group Ltd. Hanesbrands, Inc. Heelys, Inc. Iconix Brand Group, Inc. Joe's Jeans, Inc. 69 Jones Group, Inc. (The) Kingold Jewelry, Inc. K-Swiss, Inc. - Class A Liz Claiborne, Inc. R.G. Barry Corporation 24 Skechers U.S.A., Inc. - Class A Steven Madden Ltd. Under Armour, Inc. - Class A Vera Bradley, Inc. Consumer Staples - 2.3% Beverages - 0.2% Boston Beer Company, Inc. - Class A Central European Distribution Corporation China New Borun Corporation Heckmann Corporation MGP Ingredients, Inc. 56 Food & Staples Retailing - 0.1% Arden Group, Inc. - Class A 39 Fresh Market (The), Inc. Great Atlantic & Pacific Tea Company, Inc. (The) Ingles Markets, Inc. - Class A 87 Pizza Inn Holdings, Inc. PriceSmart, Inc. Spartan Stores, Inc. SUPERVALU, Inc. United Natural Foods, Inc. Village Super Market, Inc. - Class A 25 Weis Markets, Inc. Food Products - 1.2% AgFeed Industries, Inc. (b) B&G Foods, Inc. Calavo Growers, Inc. Cal-Maine Foods, Inc. China Marine Food Group Ltd. Chiquita Brands International, Inc. Coffee Holding Company, Inc. Cosan Ltd. Dean Foods Company 54 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Consumer Staples - 2.3% (Continued) Food Products - 1.2% (Continued) Diamond Foods, Inc. $ Dole Food Company, Inc. Farmer Brothers Company Feihe International, Inc. Imperial Sugar Company John B. Sanfilippo & Son, Inc. 56 Lancaster Colony Corporation Le Gaga Holdings Ltd. Lifeway Foods, Inc. Limoneira Company McCormick & Company, Inc. Sanderson Farms, Inc. Seneca Foods Corporation - Class A 30 SkyPeople Fruit Juice, Inc. TreeHouse Foods, Inc. Yuhe International, Inc. Zhongpin, Inc. Household Products - 0.0% (a) Central Garden & Pet Company Spectrum Brands Holdings, Inc. Personal Products - 0.4% China Sky One Medical, Inc. China-Biotics, Inc. Elizabeth Arden, Inc. Medifast, Inc. Nature's Sunshine Products, Inc. Neptune Technologies & Bioresources, Inc. Synutra International, Inc. USANA Health Sciences, Inc. Tobacco - 0.4% Alliance One International, Inc. Star Scientific, Inc. Universal Corporation Energy - 4.8% Energy Equipment & Services - 0.4% Dawson Geophysical Company Diamond Offshore Drilling, Inc. Dril-Quip, Inc. ENGlobal Corporation Exterran Holdings, Inc. Geokinetics, Inc. Gulf Island Fabrication, Inc. 55 Hornbeck Offshore Services, Inc. Key Energy Services, Inc. Lufkin Industries, Inc. Natural Gas Services Group, Inc. PHI, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Energy - 4.8% (Continued) Energy Equipment & Services - 0.4% (Continued) Recon Technology Ltd. $ 96 Seadrill Ltd. SulphCo, Inc. Superior Energy Services, Inc. Tidewater, Inc. Willbros Group, Inc. Oil, Gas & Consumable Fuels - 4.4% Abraxas Petroleum Corporation Amyris, Inc. Apco Oil and Gas International, Inc. Approach Resources, Inc. ATP Oil & Gas Corporation Berry Petroleum Company - Class A Bill Barrett Corporation BioFuel Energy Corporation Blue Dolphin Energy Company BMB Munai, Inc. 24 BP Prudhoe Bay Royalty Trust BPZ Resources, Inc. Buckeye Partners, L.P. CAMAC Energy, Inc. Cano Petroleum, Inc. Capital Product Partners, L.P. Carrizo Oil & Gas, Inc. Cheniere Energy, Inc. China Integrated Energy, Inc. China North East Petroleum Holdings Ltd. Clayton Williams Energy, Inc. Clean Energy Fuels Corporation Constellation Energy Partners, LLC Contango Oil & Gas Company Crimson Exploration, Inc. Cross Timbers Royalty Trust 87 Cubic Energy, Inc. DCP Midstream Partners, L.P. DHT Holdings, Inc. ECA Marcellus Trust I El Paso Pipeline Partners, L.P. Enbridge Energy Management, LLC Enbridge Energy Partners, L.P. Endeavour International Corporation Energy Transfer Equity, L.P. Enterprise Products Partners, L.P. Evolution Petroleum Corporation Forest Oil Corporation Frontline Ltd. FX Energy, Inc. General Maritime Corporation GeoGlobal Resources, Inc. Gevo, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Energy - 4.8% (Continued) Oil, Gas & Consumable Fuels - 4.4% (Continued) GMX Resources, Inc. $ Green Plains Renewable Energy, Inc. GreenHunter Energy, Inc. Harvest Natural Resources, Inc. Houston American Energy Corporation InterOil Corporation Isramco, Inc. Kinder Morgan Management, LLC Kinder Morgan, Inc. KiOR, Inc. - Class A Knightsbridge Tankers Ltd. L & L Energy, Inc. Longwei Petroleum Investment Holding Ltd. Lucas Energy, Inc. Magnum Hunter Resources Corporation MarkWest Energy Partners, L.P. Miller Energy Resources, Inc. MV Oil Trust Natural Resource Partners, L.P. New Concept Energy, Inc. NGL Energy Partners, L.P. Niska Gas Storage Partners, LLC Nordic American Tankers Ltd. Northern Oil & Gas, Inc. NuStar GP Holdings, LLC Oiltanking Partners, L.P. ONEOK Partners, L.P. Overseas Shipholding Group, Inc. Pacific Ethanol, Inc. Panhandle Oil & Gas, Inc. Petroleum Development Corporation PetroQuest Energy, Inc. Provident Energy Ltd. Puda Coal, Inc. Pyramid Oil Company Resolute Energy Corporation Royale Energy, Inc. SandRidge Energy, Inc. Scorpio Tankers, Inc. SemGroup Corporation - Class A Ship Finance International Ltd. Sino Clean Energy, Inc. Southern Union Company Swift Energy Company Targa Resources Partners, L.P. Teekay LNG Partners, L.P. Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A Tri-Valley Corporation Uranerz Energy Corporation Uranium Energy Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Energy - 4.8% (Continued) Oil, Gas & Consumable Fuels - 4.4% (Continued) Uranium Resources, Inc. $ USEC, Inc. VAALCO Energy, Inc. Vanguard Natural Resources, LLC Verenium Corporation VOC Energy Trust Whiting USA Trust I Williams Partners, L.P. World Fuel Services Corporation Zion Oil & Gas, Inc. Financials - 10.9% Capital Markets - 1.4% AllianceBernstein Holding, L.P. Arlington Asset Investment Corporation - Class A BlackRock Kelso Capital Corporation Blackstone Group, L.P. (The) CIFC Corporation Cohen & Steers, Inc. Cowen Group, Inc. Deutsche Bank AG Duff & Phelps Corporation Eaton Vance Corporation Edelman Financial Group, Inc. FBR & Co. Federated Investors, Inc. - Class B Fidus Investment Corporation Fifth Street Finance Corporation Financial Engines, Inc. FXCM, Inc. Greenhill & Company, Inc. Hercules Technology Growth Capital, Inc. Invesco Ltd. Investment Technology Group, Inc. Investors Capital Holdings Ltd. Janus Capital Group, Inc. Knight Capital Group, Inc. Main Street Capital Corporation MCG Capital Corporation Medley Capital Corporation MF Global Holdings Ltd. MVC Capital, Inc. Oppenheimer Holdings, Inc. Penson Worldwide, Inc. Piper Jaffray Companies, Inc. Prospect Capital Corporation Pzena Investment Management, Inc. - Class A Safeguard Scientifics, Inc. Solar Capital Ltd. TICC Capital Corporation 28 Tortoise Capital Resources Corporation 48 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Financials - 10.9% (Continued) Capital Markets - 1.4% (Continued) Triangle Capital Corporation $ U.S. Global Investors, Inc. UBS AG - ADR Westwood Holdings Group, Inc. WisdomTree Investments, Inc. Commercial Banks - 4.5% Alliance Financial Corporation Ameris Bancorp Ames National Corporation 95 Arrow Financial Corporation BancFirst Corporation BancorpSouth, Inc. BancTrust Financial Group, Inc. Bank of the Ozarks, Inc. BBCN Bancorp, Inc. Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings Britton & Koontz Capital Corporation 50 Capital City Bank Group, Inc. Capitol Bancorp Ltd. Cascade Bancorp Center Bancorporation, Inc. CenterState Banks, Inc. Central Pacific Financial Corporation Chemical Financial Corporation Citizens Holding Company Citizens Republic Bancorp, Inc. 10 City Bank City Holding Company CoBiz Financial, Inc. Columbia Banking Systems, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. Dearborn Bancorp, Inc. 49 First BanCorp (North Carolina) First BanCorp (Puerto Rico) First Bancorp, Inc. First Busey Corporation First Community Bancshares, Inc. First Financial Bancorporation First Financial Bankshares, Inc. First Horizon National Corporation 8 70 First Niagara Financial Group, Inc. First of Long Island Corporation (The) First Republic Bank FirstMerit Corporation FNB Corporation Frontier Financial Corporation German American Bancorp, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Financials - 10.9% (Continued) Commercial Banks - 4.5% (Continued) Great Southern Bancorp, Inc. $ Green Bankshares, Inc. Hampton Roads Bankshares, Inc. Heartland Financial USA, Inc. Heritage Financial Corporation IBERIABANK Corporation Independent Bank Corporation (Massachusetts) Independent Bank Corporation (Michigan) Lakeland Bancorp, Inc. Macatawa Bank Corporation MainSource Financial Group, Inc. MB Financial, Inc. Mercantile Bancorp, Inc. Mercantile Bank Corporation Merchants Bancshares, Inc. 4 National Bankshares, Inc. NBT Bancorp, Inc. Old National Bancorp Old Second Bancorp, Inc. Oriental Financial Group, Inc. PAB Bankshares, Inc. 7 Pacific Mercantile Bancorp Park National Corporation Patriot National Bancorp Pinnacle Financial Partners, Inc. PremierWest Bancorp, Inc. Princeton National Bancorp, Inc. Prosperity Bancshares, Inc. Renasant Corporation S&T Bancorp, Inc. S.Y. Bancorp, Inc. Salisbury Bancorp, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corporation Seacoast Banking Corporation of Florida Security Bank Corporation – Sierra Bancorp 99 Simmons First National Corporation - Class A Southern Connecticut Bancorp, Inc. Southside Bancshares, Inc. State Bank Financial Corporation StellarOne Corporation Sterling Bancorp Suffolk Bancorp Superior Bancorp 8 Susquehanna Bancshares, Inc. Taylor Capital Group, Inc. TCF Financial Corporation Texas Capital Bancshares, Inc. Tompkins Financial Corporation TowneBank TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Financials - 10.9% (Continued) Commercial Banks - 4.5% (Continued) TriCo Bancshares $ Trustmark Corporation Umpqua Holdings Corporation United Bankshares, Inc. United Security Bancshares United Security Bancshares, Inc. 18 Univest Corporation of Pennsylvania Valley National Bancorp Washington Banking Company Washington Trust Bancorp, Inc. Wells Fargo & Company West Bancorporation, Inc. Westamerica Bancorporation Wintrust Financial Corporation Zions Bancorporation Consumer Finance - 0.1% CompuCredit Holdings Corporation First Marblehead Corporation (The) Green Dot Corporation - Class A Diversified Financial Services - 0.3% Bank of America Corporation Citigroup, Inc. Life Partners Holdings, Inc. MSCI, Inc. NewStar Financial, Inc. PHH Corporation Primus Guaranty Ltd. Sprott Resource Lending Corporation Insurance - 1.8% Ambac Financial Group, Inc. American Equity Investment Life Holding Company AMERISAFE, Inc. Arthur J. Gallagher & Company Aspen Insurance Holdings Ltd. Axis Capital Holdings Ltd. Citizens, Inc. Crawford & Company - Class B eHealth, Inc. EMC Insurance Group, Inc. 51 Endurance Specialty Holdings Ltd. Enstar Group, Inc. (The) Flagstone Reinsurance Holdings, S.A. Gerova Financial Group Ltd. (b) 95 Greenlight Capital Re Ltd. - Class A Harleysville Group, Inc. Hilltop Holdings, Inc. Kemper Corporation Lincoln National Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Financials - 10.9% (Continued) Insurance - 1.8% (Continued) MBIA, Inc. $ MetLife, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corporation National Interstate Corporation Navigators Group, Inc. (The) Old Republic International Corporation Phoenix Companies, Inc. (The) RLI Corporation SeaBright Insurance Holdings, Inc. StanCorp Financial Group, Inc. State Auto Financial Corporation 47 Stewart Information Services Corporation Tower Group, Inc. Willis Group Holdings plc Real Estate Investment Trusts (REIT) - 1.4% Acadia Realty Trust Agree Realty Corporation American Capital Mortgage Investment Corporation 75 ARMOUR Residential REIT, Inc. Ashford Hospitality Trust, Inc. Brandywine Realty Trust BRE Properties, Inc. Camden Property Trust Campus Crest Communities, Inc. Capital Trust, Inc. - Class A CapLease, Inc. Chimera Investment Corporation Colony Financial, Inc. Cousins Properties, Inc. CubeSmart CYS Investments, Inc. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. Dynex Capital, Inc. Eastgroup Properties, Inc. Entertainment Properties Trust Equity One, Inc. Getty Realty Corporation Hatteras Financial Corporation Healthcare Realty Trust, Inc. Highwoods Properties, Inc. Hospitality Properties Trust Hudson Pacific Properties, Inc. Invesco Mortgage Capital, Inc. Investors Real Estate Trust iStar Financial, Inc. LaSalle Hotel Properties Liberty Property Trust MPG Office Trust, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Financials - 10.9% (Continued) Real Estate Investment Trusts (REIT) - 1.4% (Continued) National Retail Properties, Inc. $ NorthStar Realty Finance Corporation Omega Healthcare Investors, Inc. Parkway Properties, Inc. Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust RAIT Financial Trust Ramco-Gershenson Properties Trust Regency Centers Corporation RLJ Lodging Trust Transcontinental Realty Investors, Inc. 67 Two Harbors Investment Corporation Washington Real Estate Investment Trust Real Estate Management & Development - 0.2% Avatar Holdings, Inc. China Housing & Land Development, Inc. Consolidated-Tomoka Land Company Forest City Enterprises, Inc. Gazit-Globe Ltd. Maui Land & Pineapple Company, Inc. Mays (J.W.), Inc. St. Joe Company (The) Thrifts & Mortgage Finance - 1.2% Anchor BanCorp Wisconsin, Inc. Apollo Residential Mortgage, Inc. Bank Mutual Corporation BankAtlantic Bancorp, Inc. - Class A Berkshire Hills Bancorporation, Inc. BofI Holding, Inc. Brookline Bancorp, Inc. Capitol Federal Financial, Inc. 36 Clifton Savings Bancorp, Inc. 82 Dime Community Bancshares, Inc. ESSA Bancorp, Inc. 7 71 First Federal Bancshares of Arkansas, Inc. First Financial Holdings, Inc. FirstFed Financial Corporation 71 Freddie Mac Home Federal Bancorp, Inc. 10 Impac Mortgage Holdings, Inc. MGIC Investment Corporation NASB Financial, Inc. OceanFirst Financial Corporation 57 People's United Financial, Inc. PMI Group, Inc. (The) 7 - Provident Financial Services, Inc. Provident New York Bancorp Radian Group, Inc. Rockville Financial, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Financials - 10.9% (Continued) Thrifts & Mortgage Finance - 1.2% (Continued) Roma Financial Corporation $ Territorial Bancorp, Inc. 55 Tree.com, Inc. Triad Guaranty, Inc. TrustCo Bank Corporation 54 Westfield Financial, Inc. Health Care - 8.7% Biotechnology - 4.4% Aastrom Biosciences, Inc. Accentia Biopharmaceuticals, Inc. Achillion Pharmaceuticals, Inc. ADVENTRX Pharmaceuticals, Inc. AEterna Zentaris, Inc. Affymax, Inc. Agenus, Inc. AMAG Pharmaceuticals, Inc. Amicus Therapeutics, Inc. 7 45 Amylin Pharmaceuticals, Inc. ARCA biopharma, Inc. Ardea Biosciences, Inc. Ariad Pharmaceuticals, Inc. AspenBio Pharma, Inc. BioCryst Pharmaceuticals, Inc. BioMimetic Therapeutics, Inc. BioSante Pharmaceuticals, Inc. BioSpecifics Technologies Corporation BioTime, Inc. Cardium Therapeutics, Inc. Cell Therapeutics, Inc. CEL-SCI Corporation Celsion Corporation Cepheid Chelsea Therapeutics International Ltd. China Biologic Products, Inc. Cleveland BioLabs, Inc. Clovis Oncology, Inc. Cubist Pharmaceuticals, Inc. Curis, Inc. Cyclacel Pharmaceuticals, Inc. Cytori Therapeutics, Inc. CytRx Corporation DARA BioSciences, Inc. Dendreon Corporation DUSA Pharmaceuticals, Inc. EntreMed, Inc. 54 Enzon Pharmaceuticals, Inc. EpiCept Corporation Exact Sciences Corporation Exelixis, Inc. Galena Biopharma, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Health Care - 8.7% (Continued) Biotechnology - 4.4% (Continued) Geron Corporation $ Hemispherx Biopharma, Inc. iBio, Inc. ImmunoGen, Inc. Immunomedics, Inc. Incyte Corporation Infinity Pharmaceuticals, Inc. Inovio Pharmaceuticals, Inc. Insmed, Inc. InterMune, Inc. Introgen Therapeutics, Inc. Ironwood Pharmaceuticals, Inc. Isis Pharmaceuticals, Inc. IsoRay, Inc. MannKind Corporation Marina Biotech, Inc. MediciNova, Inc. Medivation, Inc. Metabolix, Inc. Myrexis, Inc. Nanosphere, Inc. NanoViricides, Inc. 63 Neuralstem, Inc. NeurogesX, Inc. Nymox Pharmaceutical Corporation OncoGenex Pharmaceuticals, Inc. Oncolytics Biotech, Inc. Oncothyreon, Inc. Onyx Pharmaceuticals, Inc. Opexa Therapeutics, Inc. Osiris Therapeutics, Inc. OXiGENE, Inc. Oxygen Biotherapeutics, Inc. PDL BioPharma, Inc. Pharmacyclics, Inc. PharmAthene, Inc. Pluristem Therapeutics, Inc. Poniard Pharmaceuticals, Inc. 33 32 PROLOR Biotech, Inc. Protalix BioTherapeutics, Inc. Raptor Pharmaceutical Corporation Rexahn Pharmaceuticals, Inc. Rigel Pharmaceuticals, Inc. Rosetta Genomics Ltd. Sangamo Biosciences, Inc. Savient Pharmaceuticals, Inc. SciClone Pharmaceuticals, Inc. Seattle Genetics, Inc. SIGA Technologies, Inc. StemCells, Inc. 65 66 Sunesis Pharmaceuticals, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Health Care - 8.7% (Continued) Biotechnology - 4.4% (Continued) Synta Pharmaceuticals Corporation $ Tengion, Inc. Threshold Pharmaceuticals, Inc. XOMA Corporation ZIOPHARM Oncology, Inc. Health Care Equipment & Supplies - 2.1% Abaxis, Inc. ABIOMED, Inc. Accuray, Inc. Analogic Corporation 27 Bacterin International Holdings, Inc. BIOLASE Technology, Inc. BSD Medical Corporation Cerus Corporation CONMED Corporation CryoLife, Inc. CryoPort, Inc. 74 D. Medical Industries Ltd. Delcath Systems, Inc. Derma Sciences, Inc. DexCom, Inc. Dynatronics Corporation 80 DynaVox, Inc. Endologix, Inc. Exactech, Inc. Hansen Medical, Inc. HeartWare International, Inc. ICU Medical, Inc. Insulet Corporation IRIS International, Inc. 89 Kensey Nash Corporation MAKO Surgical Corporation MELA Sciences, Inc. Meridian Bioscience, Inc. Navidea Biopharmaceuticals, Inc. NxStage Medical, Inc. OraSure Technologies, Inc. Quidel Corporation Rockwell Medical Technologies, Inc. Stereotaxis, Inc. STERIS Corporation Synergetics USA, Inc. Unilife Corporation Uroplasty, Inc. Winner Medical Group, Inc. World Heart Corporation Wright Medical Group, Inc. Health Care Providers & Services - 0.7% Accretive Health, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Health Care - 8.7% (Continued) Health Care Providers & Services - 0.7% (Continued) Air Methods Corporation $ AMN Healthcare Services, Inc. Bio-Reference Laboratories, Inc. CardioNet, Inc. Chindex International, Inc. ExamWorks Group, Inc. Gentiva Health Services, Inc. HealthSouth Corporation IPC The Hospitalist Company, Inc. Kindred Healthcare, Inc. LCA-Vision, Inc. LHC Group, Inc. MWI Veterinary Supply, Inc. National Research Corporation 99 Patterson Companies, Inc. PDI, Inc. 62 PharMerica Corporation PSS World Medical, Inc. Sunrise Senior Living, Inc. Vanguard Health Systems, Inc. Health Care Technology - 0.0% (a) Authentidate Holding Corporation Epocrates, Inc. 15 iCad, Inc. Life Sciences Tools & Services - 0.2% Accelr8 Technology Corporation Albany Molecular Research, Inc. Apricus Biosciences, Inc. Arrowhead Research Corporation Bioanalytical Systems, Inc. BioDelivery Sciences International, Inc. Compugen Ltd. Covance, Inc. 17 eResearchTechnology, Inc. Genetic Technologies Ltd. Luminex Corporation PURE Bioscience, Inc. Radient Pharmaceuticals Corporation Sequenom, Inc. Pharmaceuticals - 1.3% Acura Pharmaceuticals, Inc. Adeona Pharmaceuticals, Inc. Alexza Pharmaceuticals, Inc. Alimera Sciences, Inc. Ampio Pharmaceuticals, Inc. Aoxing Pharmaceutical Company, Inc. Auxilium Pharmaceuticals, Inc. AVANIR Pharmaceuticals, Inc. - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Health Care - 8.7% (Continued) Pharmaceuticals - 1.3% (Continued) Biodel, Inc. $ Biostar Pharmaceuticals, Inc. Cadence Pharmaceuticals, Inc. Corcept Therapeutics, Inc. Cumberland Pharmaceuticals, Inc. DepoMed, Inc. Echo Therapeutics, Inc. Emisphere Technologies, Inc. IntelliPharmaCeutics International, Inc. K-V Pharmaceutical Company - Class A Lannett Company, Inc. MAP Pharmaceuticals, Inc. Nektar Therapeutics NeoStem, Inc. Obagi Medical Products, Inc. Oculus Innovative Sciences, Inc. Optimer Pharmaceuticals, Inc. Questcor Pharmaceuticals, Inc. 5 Repros Therapeutics, Inc. Skystar Bio-Pharmaceutical Company Ltd. Somaxon Pharmaceuticals, Inc. Ventrus BioSciences, Inc. ViroPharma, Inc. XenoPort, Inc. Industrials - 8.6% Aerospace & Defense - 0.7% AAR Corporation Arotech Corporation Ascent Solar Technologies, Inc. Astronics Corporation Ducommun, Inc. GenCorp, Inc. HEICO Corporation Kratos Defense & Security Solutions, Inc. National Presto Industries, Inc. Triumph Group, Inc. Air Freight & Logistics - 0.2% Pacer International, Inc. Airlines - 0.7% Allegiant Travel Company AMR Corporation Delta Air Lines, Inc. Hawaiian Holdings, Inc. LAN Airlines, S.A. - ADR Republic Airways Holdings, Inc. Southwest Airlines Company 20 Spirit Airlines, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Industrials - 8.6% (Continued) Airlines - 0.7% (Continued) US Airways Group, Inc. $ Building Products - 0.6% AAON, Inc. Builders FirstSource, Inc. Griffon Corporation Insteel Industries, Inc. Masco Corporation Trex Company, Inc. USG Corporation Commercial Services & Supplies - 1.1% A.T. Cross Company - Class A American Reprographics Company Asta Funding, Inc. Cenveo, Inc. Courier Corporation Deluxe Corporation EnergySolutions, Inc. EnerNOC, Inc. Ennis, Inc. Healthcare Services Group, Inc. Heritage-Crystal Clean, Inc. Industrial Services of America, Inc. InnerWorkings, Inc. Intersections, Inc. Kimball International, Inc. - Class B Mobile Mini, Inc. Portfolio Recovery Associates, Inc. Quad/Graphics, Inc. - Class A RINO International Corporation Ritchie Bros. Auctioneers, Inc. Standard Parking Corporation Swisher Hygiene, Inc. SYKES Enterprises, Inc. Tetra Tech, Inc. Construction & Engineering - 0.5% Aegion Corporation Granite Construction, Inc. India Globalization Capital, Inc. MasTec, Inc. Orion Marine Group, Inc. Shaw Group, Inc. (The) 49 Sterling Construction Company, Inc. 5 60 Tutor Perini Corporation Electrical Equipment - 1.2% A123 Systems, Inc. Active Power, Inc. Advanced Battery Technologies, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Industrials - 8.6% (Continued) Electrical Equipment - 1.2% (Continued) Altair Nanotechnologies, Inc. $ American Superconductor Corporation Beacon Power Corporation Broadwind Energy, Inc. Capstone Turbine Corporation China BAK Battery, Inc. China Electric Motor, Inc. China Technology Development Group Corporation Digital Power Corporation ECOtality, Inc. Encore Wire Corporation Ener1, Inc. Fushi Copperweld, Inc. General Cable Corporation Global Power Equipment Group, Inc. Hoku Corporation Hydrogenics Corporation Lihua International, Inc. Medis Technologies Ltd. New Energy Systems Group Ocean Power Technologies, Inc. Plug Power, Inc. Polypore International, Inc. PowerSecure International, Inc. Regal-Beloit Corporation Satcon Technology Corporation Sensata Technologies Holding N.V. Ultralife Corporation Valence Technology, Inc. Westinghouse Solar, Inc. ZBB Energy Corporation Industrial Conglomerates - 0.0% (a) General Electric Company Machinery - 1.6% Accuride Corporation Art's-Way Manufacturing Company, Inc. Briggs & Stratton Corporation China Valves Technology, Inc. Cleantech Solutions International, Inc. Colfax Corporation Douglas Dynamics, Inc. Energy Recovery, Inc. EnPro Industries, Inc. Federal Signal Corporation FreightCar America, Inc. Gorman-Rupp Company (The) 87 Harsco Corporation IDEX Corporation 26 Kennametal, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Industrials - 8.6% (Continued) Machinery - 1.6% (Continued) Lindsay Corporation $ Manitowoc Company, Inc. (The) Met-Pro Corporation Middleby Corporation (The) Nordson Corporation PMFG, Inc. Shengkai Innovations, Inc. Tecumseh Products Company - Class A Titan International, Inc. Trinity Industries, Inc. Twin Disc, Inc. Wabash National Corporation Watts Water Technologies, Inc. - Class A Marine - 0.4% Alexander & Baldwin, Inc. Box Ships, Inc. Diana Containerships, Inc. 10 69 Eagle Bulk Shipping, Inc. Excel Maritime Carriers Ltd. Genco Shipping & Trading Ltd. International Shipholding Corporation 7 Professional Services - 0.6% CBIZ, Inc. Corporate Executive Board Company (The) CoStar Group, Inc. Dolan Company (The) Hill International, Inc. Innovaro, Inc. Insperity, Inc. Kforce, Inc. Lightbridge Corporation Manpower, Inc. Odyssey Marine Exploration, Inc. Pendrell Corporation Robert Half International, Inc. Spherix, Inc. Thomas Group, Inc. Volt Information Sciences, Inc. VSE Corporation Road & Rail - 0.3% Avis Budget Group, Inc. RailAmerica, Inc. YRC Worldwide, Inc. Zipcar, Inc. Trading Companies & Distributors - 0.7% Beacon Roofing Supply, Inc. BlueLinx Holdings, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Industrials - 8.6% (Continued) Trading Companies & Distributors - 0.7% (Continued) China Armco Metals, Inc. $ Houston Wire & Cable Company Lawson Products, Inc. MSC Industrial Direct Company, Inc. Rush Enterprises, Inc. - Class A TAL International Group, Inc. Titan Machinery, Inc. Watsco, Inc. Transportation Infrastructure - 0.0% (a) Aegean Marine Petroleum Network, Inc. Information Technology - 12.1% Communications Equipment - 1.3% Acme Packet, Inc. Arris Group, Inc. Aruba Networks, Inc. AudioCodes Ltd. Bel Fuse, Inc. - Class B Blue Coat Systems, Inc. CalAmp Corporation CIENA Corporation Cogo Group, Inc. Comtech Telecommunications Corporation Digi International, Inc. EMCORE Corporation Finisar Corporation Globecomm Systems, Inc. InterDigital, Inc. JDS Uniphase Corporation KVH Industries, Inc. Loral Space & Communications, Inc. 12 Meru Networks, Inc. Network Equipment Technologies, Inc. Oclaro, Inc. Plantronics, Inc. Powerwave Technologies, Inc. 1 - Procera Networks, Inc. Qiao Xing Mobile Communication Company Ltd. RIT Technologies Ltd. Riverbed Technology, Inc. Sonus Networks, Inc. Sycamore Networks, Inc. Telestone Technologies Corporation ViaSat, Inc. Zoom Technologies, Inc. ZST Digital Networks, Inc. Computers & Peripherals - 1.4% 3D Systems Corporation Avid Technology, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Information Technology - 12.1% (Continued) Computers & Peripherals - 1.4% (Continued) Cray, Inc. $ Fusion-io, Inc. Hauppauge Digital, Inc. iGo, Inc. Imation Corporation Immersion Corporation Intermec, Inc. 94 Intevac, Inc. Lexmark International, Inc. - Class A Logitech International S.A. Novatel Wireless, Inc. OCZ Technology Group, Inc. Rimage Corporation 51 Silicon Graphics International Corporation STEC, Inc. Stratasys, Inc. Synaptics, Inc. USA Technologies, Inc. Electronic Equipment, Instruments & Components - 1.1% Anixter International, Inc. Badger Meter, Inc. Checkpoint Systems, Inc. Clearfield, Inc. CTS Corporation Digital Ally, Inc. Dolby Laboratories, Inc. - Class A DTS, Inc. Echelon Corporation Electro Rent Corporation 6 FARO Technologies, Inc. Hollysys Automation Technologies Ltd. Insight Enterprises, Inc. Itron, Inc. Littelfuse, Inc. Maxwell Technologies, Inc. Measurement Specialties, Inc. Mesa Laboratories, Inc. Methode Electronics, Inc. 49 Microvision, Inc. Nam Tai Electronics, Inc. Park Electrochemical Corporation Pulse Electronics Corporation RealD, Inc. Research Frontiers, Inc. Richardson Electronics Ltd. ScanSource, Inc. SinoHub, Inc. SMTC Corporation Superconductor Technologies, Inc. Uni-Pixel, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Information Technology - 12.1% (Continued) Electronic Equipment, Instruments & Components - 1.1% (Continued) Universal Display Corporation $ Vishay Precision Group, Inc. Internet Software & Services - 2.2% Active Network, Inc. (The) Ancestry.com, Inc. Angie's List, Inc. AOL, Inc. Autobytel, Inc. Carbonite, Inc. comScore, Inc. Constant Contact, Inc. DealerTrack Holdings, Inc. 27 EarthLink, Inc. Envestnet, Inc. FriendFinder Networks, Inc. IAC/InterActiveCorporation j2 Global, Inc. KIT digital, Inc. Limelight Networks, Inc. Local.com Corporation LogMeIn, Inc. MercadoLibre, Inc. NIC, Inc. OpenTable, Inc. Openwave Systems, Inc. Phoenix New Media Ltd. - ADR Qihoo 360 Technology Company Ltd. - ADR Quepasa Corporation QuinStreet, Inc. Rediff.com India Ltd. - ADR Remark Media, Inc. Renren, Inc. Saba Software, Inc. Sify Technologies Ltd. - ADR SPS Commerce, Inc. Stamps.com, Inc. Support.com, Inc. TechTarget, Inc. Travelzoo, Inc. ValueClick, Inc. Vistaprint N.V. Vocus, Inc. Web.com Group, Inc. WebMD Health Corporation Zillow, Inc. Zix Corporation IT Services - 0.4% Cass Information Systems, Inc. China Information Technology, Inc. 10 7 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Information Technology - 12.1% (Continued) IT Services - 0.4% (Continued) Computer Task Group, Inc. $ Convergys Corporation DJSP Enterprises, Inc. Echo Global Logistics, Inc. Euronet Worldwide, Inc. Global Payments, Inc. Hackett Group, Inc. (The) Heartland Payment Systems, Inc. Higher One Holdings, Inc. Jack Henry & Associates, Inc. Mantech International Corporation - Class A Mattersight Corporation NCI, Inc. - Class A Sapient Corporation ServiceSource International, Inc. Stream Global Services, Inc. Syntel, Inc. Unisys Corporation VeriFone Systems, Inc. Yucheng Technologies Ltd. Zanett, Inc. Semiconductors & Semiconductor Equipment - 2.9% Aixtron SE - ADR Applied Micro Circuits Corporation ATMI, Inc. AuthenTec, Inc. Cabot Microelectronics Corporation Camtek Ltd. Canadian Solar, Inc. CEVA, Inc. Cree, Inc. CSR plc 1 19 Cypress Semiconductor Corporation DayStar Technologies, Inc. Diodes, Inc. Energy Conversion Devices, Inc. Entropic Communications, Inc. Evergreen Solar, Inc. First Solar, Inc. FormFactor, Inc. 48 FSI International, Inc. GSI Technology, Inc. Ikanos Communications, Inc. JinkoSolar Holding Company Ltd. - ADR Kopin Corporation LDK Solar Company Ltd. MEMC Electronic Materials, Inc. MIPS Technologies, Inc. MKS Instruments, Inc. MoSys, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Information Technology - 12.1% (Continued) Semiconductors & Semiconductor Equipment - 2.9% (Continued) NVE Corporation $ OmniVision Technologies, Inc. PDF Solutions, Inc. PLX Technology, Inc. Power Integrations, Inc. QuickLogic Corporation RF Micro Devices, Inc. Rubicon Technology, Inc. Sigma Designs, Inc. Silicon Image, Inc. Silicon Laboratories, Inc. STR Holdings, Inc. SunPower Corporation Suntech Power Holdings Company Ltd. - ADR Tower Semiconductor Ltd. Transwitch Corporation TriQuint Semiconductor, Inc. Veeco Instruments, Inc. Vitesse Semiconductor Corporation Software - 2.8% Accelrys, Inc. ACI Worldwide, Inc. AsiaInfo-Linkage, Inc. Astea International, Inc. Augme Technologies, Inc. BroadSoft, Inc. Callidus Software, Inc. China CGame, Inc. China TransInfo Technology Corporation Concur Technologies, Inc. CyberDefender Corporation Ebix, Inc. Evergreen Energy, Inc. FalconStor Software, Inc. Magic Software Enterprises Ltd. Magma Design Automation, Inc. Majesco Entertainment Company Mentor Graphics Corporation MIND C.T.I. Ltd. Mitek Systems, Inc. Motricity, Inc. OPNET Technologies, Inc. Progress Software Corporation Qlik Technologies, Inc. RealPage, Inc. Rosetta Stone, Inc. SeaChange International, Inc. Sky-Mobi Ltd. - ADR Sourcefire, Inc. SRS Labs, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Information Technology - 12.1% (Continued) Software - 2.8% (Continued) SuccessFactors, Inc. $ Take-Two Interactive Software, Inc. TeleCommunication Systems, Inc. TeleNav, Inc. TigerLogic Corporation TiVo, Inc. Trunkbow International Holdings Ltd. Tyler Technologies, Inc. 88 Ultimate Software Group, Inc. (The) VirnetX Holding Corporation Wave Systems Corporation - Class A Websense, Inc. Materials - 4.8% Chemicals - 1.6% ADA-ES, Inc. American Vanguard Corporation Ampal-American Israel Corporation - Class A Balchem Corporation Cereplast, Inc. China Agritech, Inc. China Gengsheng Minerals, Inc. China Green Agriculture, Inc. Clean Diesel Technologies, Inc. Converted Organics, Inc. - CVR Partners, L.P. Ferro Corporation Flotek Industries, Inc. FutureFuel Corporation Gulf Resources, Inc. Hawkins, Inc. Kraton Performance Polymers, Inc. Scotts Miracle-Gro Company (The) - Class A Senomyx, Inc. ShengdaTech, Inc. Stepan Company Valspar Corporation (The) Yongye International, Inc. Zoltek Companies, Inc. Construction Materials - 0.2% Texas Industries, Inc. Vulcan Materials Company Containers & Packaging - 0.1% AEP Industries, Inc. 10 Graphic Packaging Holding Company Metals & Mining - 2.6% Allied Nevada Gold Corporation AMCOL International Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Materials - 4.8% (Continued) Metals & Mining - 2.6% (Continued) Anooraq Resources Corporation $ Augusta Resource Corporation Avalon Rare Metals, Inc. Carpenter Technology Corporation Century Aluminum Company China Direct Industries, Inc. China Gerui Advanced Materials Group Ltd. China Natural Resources, Inc. China Precision Steel, Inc. China Shen Zhou Mining & Resources, Inc. Crosshair Energy Corporation General Moly, Inc. General Steel Holdings, Inc. Gold Reserve, Inc. Gold Resource Corporation Golden Minerals Company Great Northern Iron Ore Properties Horsehead Holding Corporation Ivanhoe Mines Ltd. Jaguar Mining, Inc. Kaiser Aluminum Corporation Kimber Resources, Inc. McEwen Mining, Inc. Mesabi Trust Midway Gold Corporation Molycorp, Inc. Olympic Steel, Inc. Paramount Gold and Silver Corporation Polymet Mining Corporation Qiao Xing Universal Resources, Inc. Rare Element Resources Ltd. Revett Minerals, Inc. RTI International Metals, Inc. Seabridge Gold, Inc. Silver Bull Resources, Inc. SinoCoking Coal and Coke Chemical Industries, Inc. Tanzanian Royalty Exploration Corporation Thompson Creek Metals Company, Inc. Vista Gold Corporation Paper & Forest Products - 0.3% AbitibiBowater, Inc. Buckeye Technologies, Inc. Deltic Timber Corporation Louisiana-Pacific Corporation MeadWestvaco Corporation Orient Paper, Inc. P.H. Glatfelter Company Wausau Paper Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Telecommunication Services - 0.6% Diversified Telecommunication Services - 0.6% 8x8, Inc. $ AboveNet, Inc. Alaska Communications Systems Group, Inc. Boingo Wireless, Inc. CenturyLink, Inc. 16 Cincinnati Bell, Inc. Cogent Communications Group, Inc. Consolidated Communications Holdings, Inc. Elephant Talk Communications, Inc. Fairpoint Communications, Inc. Hawaiian Telcom Holdco, Inc. Iridium Communications, Inc. magicJack VocalTec Ltd. Radcom Ltd. Telecom Italia S.p.A. 72 tw telecom, inc. Wireless Telecommunication Services - 0.0% (a) Shenandoah Telecommunications Company Utilities - 0.7% Electric Utilities - 0.2% Brookfield Infrastructure Partners, L.P. Central Vermont Public Service Corporation Empire District Electric Company (The) ITC Holdings Corporation MGE Energy, Inc. Northeast Utilities Otter Tail Corporation Pinnacle West Capital Corporation PNM Resources, Inc. Portland General Electric Company Progress Energy, Inc. UIL Holdings Corporation Gas Utilities - 0.3% AmeriGas Partners, L.P. China Natural Gas, Inc. (b) Ferrellgas Partners, L.P. 20 New Jersey Resources Corporation Northwest Natural Gas Company Piedmont Natural Gas Company, Inc. WGL Holdings, Inc. Independent Power Producers & Energy Traders - 0.0% (a) American DG Energy, Inc. Constellation Energy Group, Inc. Dynegy, Inc. U.S. Geothermal, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 63.8% (Continued) Shares Value Utilities - 0.7% (Continued) Multi-Utilities - 0.2% Black Hills Corporation $ CH Energy Group, Inc. MDU Resources Group, Inc. Water Utilities - 0.0% (a) Artesian Resources Corporation - Class A Cadiz, Inc. Connecticut Water Service, Inc. Middlesex Water Company Total Common Stocks(Proceeds $1,170,654,205) $ PREFERRED STOCKS - 0.0% (a) Shares Value Orchard Supply Hardware Stores Corporation - Series A (Proceeds $1,314) $ CLOSED-END FUNDS - 0.0% (a) Shares Value PIMCO Global StocksPLUS & Income Fund(Proceeds $1,192) 48 $ EXCHANGE-TRADED FUNDS - 7.2% Shares Value SPDR S&P rust $ Vanguard S&P 500 ETF WisdomTree Earnings 500 Fund Total Exchange-Traded Funds(Proceeds $120,526,860) $ EXCHANGE-TRADED NOTES - 2.4% Shares Value iPath S&P id-Term Futures ETN $ iPath S&P hort-Term Futures ETN Total Exchange-Traded Notes(Proceeds $55,060,947) $ TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) WARRANTS - 0.0% (a) Shares Value American International Group, Inc. $ Magnum Hunter Resources Corporation (b) – Zion Oil & Gas, Inc. Total Warrants(Proceeds $14,295) $ Total Securities Sold Short - 73.4% (Proceeds $1,346,258,813) $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Securities fair valued under supervision of the Board of Trustees totaled $(682,022)at January 31, 2012, representing (0.0%)(a) of net assets (Note 1). See accompanying notes to Schedules of Investments. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS January 31, 2012 (Unaudited) COMMON STOCKS - 99.8% Shares Value Consumer Discretionary - 14.1% Auto Components - 1.1% Cooper Tire & Rubber Company $ Dorman Products, Inc. (a) Exide Technologies (a) Federal-Mogul Corporation (a) Standard Motor Products, Inc. Superior Industries International, Inc. Tower International, Inc. (a) Visteon Corporation (a) Distributors - 0.3% Core-Mark Holding Company, Inc. VOXX International Corporation (a) Diversified Consumer Services - 1.3% American Public Education, Inc. (a) Ascent Capital Group, Inc. - Class A (a) Career Education Corporation (a) Carriage Services, Inc. Collectors Universe, Inc. DeVry, Inc. Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Lincoln Educational Services Corporation Matthews International Corporation - Class A Universal Technical Institute, Inc. (a) Hotels, Restaurants & Leisure - 4.9% AFC Enterprises, Inc. (a) Ameristar Casinos, Inc. Bally Technologies, Inc. (a) Benihana, Inc. Boyd Gaming Corporation (a) Bravo Brio Restaurant Group, Inc. (a) Caribou Coffee Company, Inc. (a) Carrols Restaurant Group, Inc. (a) CEC Entertainment, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corporation (a) Isle of Capri Casinos, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Marcus Corporation Marriott Vacations Worldwide Corporation (a) Multimedia Games Holding Company, Inc. (a) Papa John's International, Inc. (a) Pinnacle Entertainment, Inc. (a) 1 10 Scientific Games Corporation (a) Shuffle Master, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 14.1% (Continued) Hotels, Restaurants & Leisure - 4.9% (Continued) Speedway Motorsports, Inc. $ Town Sports International Holdings, Inc. (a) Wendy's Company (The) WMS Industries, Inc. (a) Household Durables - 0.6% Beazer Homes USA, Inc. (a) Cavco Industries, Inc. (a) CSS Industries, Inc. Harman International Industries, Inc. Helen of Troy Ltd. (a) Jarden Corporation 2 67 Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) Orbitz Worldwide, Inc. (a) Leisure Equipment & Products - 1.1% Arctic Cat, Inc. (a) LeapFrog Enterprises, Inc. (a) Smith & Wesson Holding Corporation (a) Steinway Musical Instruments, Inc. (a) Media - 1.8% Cablevision Systems Corporation - Class A Cinemark Holdings, Inc. E.W. Scripps Company (The) - Class A (a) Global Sources Ltd. (a) Harte-Hanks, Inc. John Wiley & Sons, Inc. - Class A Knology, Inc. (a) LIN TV Corporation - Class A (a) Madison Square Garden Company (The) - Class A (a) Martha Stewart Living Omnimedia, Inc. - Class A National CineMedia, Inc. ReachLocal, Inc. (a) Scholastic Corporation Multiline Retail - 0.0% (b) Bon-Ton Stores, Inc. (The) Tuesday Morning Corporation (a) Specialty Retail - 1.7% American Eagle Outfitters, Inc. bebe stores, inc. Big 5 Sporting Goods Corporation Casual Male Retail Group, Inc. (a) Chico's FAS, Inc. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 14.1% (Continued) Specialty Retail - 1.7% (Continued) Guess?, Inc. $ Kirkland's, Inc. (a) New York & Company, Inc. (a) Pier 1 Imports, Inc. (a) Shoe Carnival, Inc. (a) West Marine, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% Kenneth Cole Productions, Inc. (a) Movado Group, Inc. Quiksilver, Inc. (a) Unifi, Inc. (a) Wolverine World Wide, Inc. Consumer Staples - 2.7% Beverages - 0.3% Coca-Cola Bottling Company Consolidated National Beverage Corporation (a) Food & Staples Retailing - 1.0% Andersons, Inc. (The) Ingles Markets, Inc. - Class A Nash Finch Company 53 Pantry, Inc. (The) (a) SUPERVALU, Inc. Susser Holdings Corporation (a) Food Products - 1.0% Darling International, Inc. (a) Hain Celestial Group, Inc. (The) (a) J & J Snack Foods Corporation Omega Protein Corporation (a) Seneca Foods Corporation - Class A (a) Smart Balance, Inc. (a) Westway Group, Inc. (a) Household Products - 0.2% Central Garden & Pet Company - Class A (a) Harbinger Group, Inc. (a) Spectrum Brands Holdings, Inc. (a) Personal Products - 0.2% Elizabeth Arden, Inc. (a) Inter Parfums, Inc. 33 Revlon, Inc. (a) Schiff Nutrition International, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Energy - 7.0% Energy Equipment & Services - 3.2% Basic Energy Services, Inc. (a) $ Complete Production Services, Inc. (a) Dawson Geophysical Company (a) Global Geophysical Services, Inc. (a) Gulfmark Offshore, Inc. - Class A (a) Matrix Service Company (a) McDermott International, Inc. (a) Mitcham Industries, Inc. (a) Parker Drilling Company (a) Patterson-UTI Energy, Inc. Pioneer Drilling Company (a) RigNet, Inc. (a) RPC, Inc. SEACOR Holdings, Inc. (a) TGC Industries, Inc. (a) Union Drilling, Inc. (a) Unit Corporation (a) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 3.8% Alon USA Energy, Inc. Approach Resources, Inc. (a) Arch Coal, Inc. Callon Petroleum Company (a) Cloud Peak Energy, Inc. (a) Comstock Resources, Inc. (a) 1 12 Crimson Exploration, Inc. (a) CVR Energy, Inc. (a) Delek US Holdings, Inc. Evolution Petroleum Corporation (a) EXCO Resources, Inc. GeoResources, Inc. (a) Green Plains Renewable Energy, Inc. (a) Gulfport Energy Corporation (a) Hallador Energy Company James River Coal Company (a) Penn Virginia Corporation REX American Resources Corporation (a) Rex Energy Corporation (a) Teekay Corporation Venoco, Inc. (a) Western Refining, Inc. Financials - 17.0% Capital Markets - 3.3% American Capital Ltd. (a) Apollo Investment Corporation Artio Global Investors, Inc. BGC Partners, Inc. - Class A TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 17.0% (Continued) Capital Markets - 3.3% (Continued) Calamos Asset Management, Inc. - Class A $ Cowen Group, Inc. (a) E*TRADE Financial Corporation (a) Evercore Partners, Inc. - Class A GAMCO Investors, Inc. - Class A GFI Group, Inc. Gladstone Capital Corporation 74 Gladstone Investment Corporation Hercules Technology Growth Capital, Inc. HFF, Inc. - Class A (a) INTL FCStone, Inc. (a) Lazard Ltd. - Class A Medallion Financial Corporation NGP Capital Resources Company SEI Investments Company SWS Group, Inc. 38 THL Credit, Inc. TICC Capital Corporation U.S. Global Investors, Inc. Walter Investment Management Corporation Commercial Banks - 3.6% 1st Source Corporation American National Bankshares, Inc. Associated Banc-Corp Bancorp, Inc. (The) (a) Banner Corporation 34 CapitalSource, Inc. Cardinal Financial Corporation Central Pacific Financial Corporation (a) Community Trust Bancorp, Inc. CVB Financial Corporation East West Bancorp, Inc. First Horizon National Corporation First Interstate BancSystem, Inc. First Niagara Financial Group, Inc. Fulton Financial Corporation Lakeland Financial Corporation 66 Pacific Continental Corporation PacWest Bancorp PrivateBancorp, Inc. SCBT Financial Corporation 16 Southside Bancshares, Inc. 61 State Bank Financial Corporation (a) Sterling Bancorp 95 Sun Bancorp, Inc. (a) Tower Bancorp, Inc. Union First Market Bankshares Corporation West Bancorporation, Inc. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 17.0% (Continued) Commercial Banks - 3.6% (Continued) Wilshire Bancorp, Inc. (a) $ Consumer Finance - 0.8% Advance America, Cash Advance Centers, Inc. Credit Acceptance Corporation (a) DFC Global Corporation (a) First Cash Financial Services, Inc. (a) Green Dot Corporation - Class A (a) Nelnet, Inc. - Class A Diversified Financial Services - 1.2% CBOE Holdings, Inc. Compass Diversified Holdings, Inc. Interactive Brokers Group, Inc. - Class A MarketAxess Holdings, Inc. PICO Holdings, Inc. (a) Insurance - 3.7% Allied World Assurance Company Holdings A.G. American National Insurance Company AMERISAFE, Inc. (a) AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Assured Guaranty Ltd. Brown & Brown, Inc. Donegal Group, Inc. - Class A Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Flagstone Reinsurance Holdings, S.A. Genworth Financial, Inc. - Class A (a) Global Indemnity plc (a) Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Horace Mann Educators Corporation Kansas City Life Insurance Company Kemper Corporation Maiden Holdings Ltd. Mercury General Corporation Navigators Group, Inc. (The) (a) 19 Primerica, Inc. Protective Life Corporation SeaBright Holdings, Inc. State Auto Financial Corporation Symetra Financial Corporation Universal Insurance Holdings, Inc. Real Estate Investment Trusts (REIT) - 2.2% Anworth Mortgage Asset Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 17.0% (Continued) Real Estate Investment Trusts (REIT) - 2.2% (Continued) Chimera Investment Corporation $ CommonWealth REIT CreXus Investment Corporation Equity Lifestyle Properties, Inc. Government Properties Income Trust 21 Gramercy Capital Corporation (a) Mack-Cali Realty Corporation Mission West Properties, Inc. Saul Centers, Inc. Terreno Realty Corporation Real Estate Management & Development - 0.4% Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. Tejon Ranch Company (a) Thrifts & Mortgage Finance - 1.8% Astoria Financial Corporation Capitol Federal Financial, Inc. Dime Community Bancshares, Inc. Doral Financial Corporation (a) Federal Agricultural Mortgage Corporation First Financial Holdings, Inc. Home Bancorp, Inc. (a) Meridian Interstate Bancorp, Inc. (a) Northwest Bancshares, Inc. Ocwen Financial Corporation (a) Oritani Financial Corporation Rockville Financial, Inc. TFS Financial Corporation (a) Washington Federal, Inc. Health Care - 14.9% Biotechnology - 2.4% Aegerion Pharmaceuticals, Inc. (a) Allos Therapeutics, Inc. (a) AMAG Pharmaceuticals, Inc. (a) 1 16 Amicus Therapeutics, Inc. (a) Anthera Pharmaceuticals, Inc. (a) Codexis, Inc. (a) DUSA Pharmaceuticals, Inc. (a) Emergent BioSolutions, Inc. (a) Idenix Pharmaceuticals, Inc. (a) Inhibitex, Inc. (a) Myriad Genetics, Inc. (a) Neurocrine Biosciences, Inc. (a) OPKO Health, Inc. (a) Progenics Pharmaceuticals, Inc. (a) Repligen Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 14.9% (Continued) Biotechnology - 2.4% (Continued) Targacept, Inc. (a) $ Trius Therapeutics, Inc. (a) United Therapeutics Corporation (a) 1 49 Vical, Inc. (a) Zogenix, Inc. (a) Health Care Equipment & Supplies - 4.0% Accuray, Inc. (a) 86 Alere, Inc. (a) AngioDynamics, Inc. (a) ArthroCare Corporation (a) 96 AtriCure, Inc. (a) Cantel Medical Corporation CONMED Corporation (a) 1 29 Cooper Companies, Inc. (The) DynaVox, Inc. (a) Gen-Probe, Inc. (a) Hill-Rom Holdings, Inc. Integra LifeSciences Holdings Corporation (a) IRIS International, Inc. (a) Mako Surgical Corporation (a) Natus Medical, Inc. (a) Palomar Medical Technologies, Inc. (a) RTI Biologics, Inc. (a) Sirona Dental Systems, Inc. (a) Solta Medical, Inc. (a) Synergetics USA, Inc. (a) Synovis Life Technologies, Inc. (a) Teleflex, Inc. Thoratec Corporation (a) Young Innovations, Inc. 74 Zoll Medical Corporation (a) Health Care Providers & Services - 4.1% Almost Family, Inc. (a) 50 American Dental Partners, Inc. (a) Bio-Reference Laboratories, Inc. (a) Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) Catalyst Health Solutions, Inc. (a) Centene Corporation (a) Cross Country Healthcare, Inc. (a) Emeritus Corporation (a) Five Star Quality Care, Inc. (a) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) Landauer, Inc. 80 Metropolitan Health Networks, Inc. (a) National Research Corporation 64 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 14.9% (Continued) Health Care Providers & Services - 4.1% (Continued) Providence Service Corporation (The) (a) $ RadNet, Inc. (a) Select Medical Holdings Corporation (a) Skilled Healthcare Group, Inc. - Class A (a) Sunrise Senior Living, Inc. (a) Team Health Holdings, Inc. (a) Triple-S Management Corporation (a) U.S. Physical Therapy, Inc. 57 Universal American Corporation WellCare Health Plans, Inc. (a) Health Care Technology - 0.7% HealthStream, Inc. (a) MedAssets, Inc. (a) Medidata Solutions, Inc. (a) Life Sciences Tools & Services - 2.7% Bio-Rad Laboratories, Inc. - Class A (a) Bruker Corporation (a) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) Covance, Inc. (a) eResearchTechnology, Inc. (a) 60 MEDTOX Scientific, Inc. (a) PAREXEL International Corporation (a) PerkinElmer, Inc. Sequenom, Inc. (a) 1 4 Techne Corporation Pharmaceuticals - 1.0% ISTA Pharmaceuticals, Inc. (a) Jazz Pharmaceuticals plc (a) Par Pharmaceutical Companies, Inc. (a) Pernix Therapeutics Holdings, Inc. (a) Santarus, Inc. (a) Industrials - 16.8% Aerospace & Defense - 1.5% Alliant Techsystems, Inc. Cubic Corporation Exelis, Inc. GeoEye, Inc. (a) Huntington Ingalls Industries, Inc. (a) LMI Aerospace, Inc. (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Air Freight & Logistics - 0.5% Air Transport Services Group, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 16.8% (Continued) Air Freight & Logistics - 0.5% (Continued) Pacer International, Inc. (a) $ Park-Ohio Holdings Corporation (a) UTi Worldwide, Inc. Airlines - 0.3% Copa Holdings, S.A. - Class A Building Products - 0.7% A.O. Smith Corporation Gibraltar Industries, Inc. (a) Griffon Corporation Lennox International, Inc. NCI Building Systems, Inc. (a) Owens Corning, Inc. (a) Quanex Building Products Corporation Commercial Services & Supplies - 1.9% Brink's Company (The) Casella Waste Systems, Inc. (a) Cenveo, Inc. (a) CompX International, Inc. 96 Consolidated Graphics, Inc. (a) Copart, Inc. (a) Corrections Corporation of America (a) G&K Services, Inc. InnerWorkings, Inc. (a) Intersections, Inc. 53 KAR Auction Services, Inc. (a) McGrath RentCorp Quad/Graphics, Inc. - Class A Steelcase, Inc. - Class A SYKES Enterprises, Inc. (a) 73 UniFirst Corporation Viad Corp WCA Waste Corporation (a) Construction & Engineering - 1.4% AECOM Technology Corporation (a) Argan, Inc. Michael Baker Corporation (a) Pike Electric Corporation (a) Primoris Services Corporation URS Corporation (a) Electrical Equipment - 1.0% Babcock & Wilcox Company (The) (a) Brady Corporation - Class A Generac Holdings, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 16.8% (Continued) Electrical Equipment - 1.0% (Continued) II-VI, Inc. (a) $ Thomas & Betts Corporation (a) Vicor Corporation Industrial Conglomerates - 0.2% Carlisle Companies, Inc. Machinery - 5.6% Actuant Corporation - Class A Alamo Group, Inc. American Railcar Industries, Inc. (a) Ampco-Pittsburgh Corporation Blount International, Inc. (a) Cascade Corporation CLARCOR, Inc. 1 51 Columbus McKinnon Corporation (a) Crane Company ESCO Technologies, Inc. Flow International Corporation (a) FreightCar America, Inc. (a) Graco, Inc. IDEX Corporation ITT Corporation Kadant, Inc. (a) Lincoln Electric Holdings, Inc. Meritor, Inc. (a) Mueller Industries, Inc. Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A Navistar International Corporation (a) Oshkosh Corporation (a) Robbins & Myers, Inc. Sauer-Danfoss, Inc. (a) Snap-on, Inc. SPX Corporation Toro Company (The) Valmont Industries, Inc. WABCO Holdings, Inc. (a) Wabtec Corporation Xerium Technologies, Inc. (a) Marine - 0.0% (b) International Shipholding Corporation Professional Services - 1.0% Barrett Business Services, Inc. CDI Corporation CRA International, Inc. (a) Exponent, Inc. (a) 33 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 16.8% (Continued) Professional Services - 1.0% (Continued) Heidrick & Struggles International, Inc. $ Huron Consulting Group, Inc. (a) ICF International, Inc. (a) Mistras Group, Inc. (a) VSE Corporation Road & Rail - 2.0% Arkansas Best Corporation Celadon Group, Inc. Con-way, Inc. 74 Landstar System, Inc. Marten Transport Ltd. Old Dominion Freight Line, Inc. (a) Quality Distribution, Inc. (a) Roadrunner Transportation Systems, Inc. (a) Ryder System, Inc. Saia, Inc. (a) Swift Transportation Company (a) Trading Companies & Distributors - 0.7% Aceto Corporation DXP Enterprises, Inc. (a) H&E Equipment Services, Inc. (a) Interline Brands, Inc. (a) SeaCube Container Leasing Ltd. Information Technology - 17.7% Communications Equipment - 2.8% Brocade Communications Systems, Inc. (a) EchoStar Corporation - Class A (a) Emulex Corporation (a) Globecomm Systems, Inc. (a) Harmonic, Inc. (a) InterDigital, Inc. JDS Uniphase Corporation (a) NETGEAR, Inc. (a) PCTEL, Inc. Polycom, Inc. (a) Tellabs, Inc. Computers & Peripherals - 1.3% Cray, Inc. (a) Datalink Corporation (a) Electronics For Imaging, Inc. (a) NCR Corporation (a) QLogic Corporation (a) Quantum Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 17.7% (Continued) Electronic Equipment, Instruments & Components - 3.4% Aeroflex Holding Corporation (a) 58 $ Agilysys, Inc. (a) AVX Corporation Daktronics, Inc. Electro Scientific Industries, Inc. GSI Group, Inc. (The) (a) Ingram Micro, Inc. - Class A (a) Insight Enterprises, Inc. (a) 51 KEMET Corporation (a) LeCroy Corporation (a) Mercury Computer Systems, Inc. (a) Mesa Laboratories, Inc. 21 MTS Systems Corporation 16 Multi-Fineline Electronix, Inc. (a) National Instruments Corporation Newport Corporation (a) OSI Systems, Inc. (a) PC Connection, Inc. Plexus Corporation (a) Power-One, Inc. (a) Rofin-Sinar Technologies, Inc. (a) SYNNEX Corporation (a) Tech Data Corporation (a) TTM Technologies, Inc. (a) Viasystems Group, Inc. (a) X-Rite, Inc. (a) Internet Software & Services - 1.3% EarthLink, Inc. EasyLink Services International Corporation - Class A (a) IntraLinks Holdings, Inc. (a) Liquidity Services, Inc. (a) LoopNet, Inc. (a) Marchex, Inc. - Class B Monster Worldwide, Inc. (a) Move, Inc. (a) Perficient, Inc. (a) 30 RealNetworks, Inc. 40 TechTarget, Inc. (a) IT Services - 2.1% Booz Allen Hamilton Holding Corporation (a) Broadridge Financial Solutions, Inc. Cardtronics, Inc. (a) CSG Systems International, Inc. (a) DST Systems, Inc. ExlService Holdings, Inc. (a) FleetCor Technologies, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 17.7% (Continued) IT Services - 2.1% (Continued) Global Cash Access Holdings, Inc. (a) $ iGATE Corporation (a) ModusLink Global Solutions, Inc. MoneyGram International, Inc. (a) TeleTech Holdings, Inc. (a) TNS, Inc. (a) Office Electronics - 0.3% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 3.0% Advanced Energy Industries, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) AuthenTec, Inc. (a) Entegris, Inc. (a) Exar Corporation (a) Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) International Rectifier Corporation (a) Intersil Corporation - Class A Kulicke & Soffa Industries, Inc. (a) MEMC Electronic Materials, Inc. (a) Microsemi Corporation (a) Pericom Semiconductor Corporation (a) PMC-Sierra, Inc. (a) Rubicon Technology, Inc. (a) Rudolph Technologies, Inc. (a) Tessera Technologies, Inc. (a) Software - 3.5% Actuate Corporation (a) American Software, Inc. - Class A Ariba, Inc. (a) Blackbaud, Inc. Compuware Corporation (a) Concur Technologies, Inc. (a) 47 Convio, Inc. (a) DemandTec, Inc. (a) Ebix, Inc. 33 EPIQ Systems, Inc. ePlus, inc. (a) Guidance Software, Inc. (a) Manhattan Associates, Inc. (a) Mentor Graphics Corporation (a) 70 Parametric Technology Corporation (a) Pervasive Software, Inc. (a) Quest Software, Inc. (a) Rovi Corporation (a) Synchronoss Technologies, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 17.7% (Continued) Software - 3.5% (Continued) Tyler Technologies, Inc. (a) 6 $ VASCO Data Security International, Inc. (a) Verint Systems, Inc. (a) Materials - 6.7% Chemicals - 3.1% Cabot Corporation Chemtura Corporation (a) Georgia Gulf Corporation (a) H.B. Fuller Company Huntsman Corporation Innophos Holdings, Inc. Innospec, Inc. (a) 1 32 Koppers Holdings, Inc. Kronos Worldwide, Inc. LSB Industries, Inc. (a) Minerals Technologies, Inc. OMNOVA Solutions, Inc. (a) Rockwood Holdings, Inc. (a) Solutia, Inc. (a) Spartech Corporation (a) TPC Group, Inc. (a) Valspar Corporation (The) 37 W.R. Grace & Company (a) Construction Materials - 0.0% (b) Headwaters, Inc. (a) Containers & Packaging - 0.9% AEP Industries, Inc. (a) Myers Industries, Inc. Owens-Illinois, Inc. (a) Packaging Corporation of America Sealed Air Corporation Silgan Holdings, Inc. UFP Technologies, Inc. (a) Metals & Mining - 2.4% A.M. Castle & Company (a) AK Steel Holding Corporation Carpenter Technology Corporation Coeur d'Alene Mines Corporation (a) Commercial Metals Company Compass Minerals International, Inc. Gold Reserve, Inc. (a) Metals USA Holdings Corporation (a) Midway Gold Corporation (a) Noranda Aluminum Holding Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Materials - 6.7% (Continued) Metals & Mining - 2.4% (Continued) Revett Minerals, Inc. (a) $ Steel Dynamics, Inc. Thompson Creek Metals Company, Inc. (a) 1 8 Titanium Metals Corporation Universal Stainless & Alloy Products, Inc. (a) Paper & Forest Products - 0.3% KapStone Paper and Packaging Corporation (a) Neenah Paper, Inc. Telecommunication Services - 1.3% Diversified Telecommunication Services - 0.6% Cbeyond, Inc. (a) Fairpoint Communications, Inc. (a) IDT Corporation - Class B Lumos Networks Corporation SureWest Communications Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.7% Clearwire Corporation - Class A (a) MetroPCS Communications, Inc. (a) NTELOS Holdings Corporation Telephone and Data Systems, Inc. Utilities - 1.6% Electric Utilities - 0.2% ALLETE, Inc. Gas Utilities - 0.2% Atmos Energy Corporation Independent Power Producers & Energy Traders - 0.2% Genie Energy Ltd. - Class B Multi-Utilities - 0.5% NorthWestern Corporation Vectren Corporation Water Utilities - 0.5% American States Water Company California Water Service Group York Water Company Total Common Stocks(Cost$45,680,248) $ TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) RIGHTS - 0.0% (b) Shares Value Pilgrim's Pride Corporation (a) (c) (Cost $2,542) $ Total Investments at Value - 99.8% (Cost $45,682,790) $ Other Assets in Excess of Liabilities-0.2% Net Assets - 100.0% $ (a) Non-income producing security. (b) Percentage rounds to less than 0.1%. (c) Securities fair valued under supervision of the Board of Trustees totaled $2,687at January 31, 2012, representing 0.0% (b)of net assets (Note 1). See accompanying notes to Schedules of Investments. TFS HEDGED FUTURES FUND SCHEDULE OF INVESTMENTS January 31, 2012 (Unaudited) MONEY MARKET FUNDS - 67.9% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.22% (a) (Cost $10,576,446) $ Total Investments at Value - 67.9% (Cost $10,576,446) $ Other Assets in Excess of Liabilities-32.1% (b) Net Assets - 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2012. (b) Includes cash held as margin deposits for futures contracts. See accompanying notes to Schedules of Investments. TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS January 31, 2012 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Brent Crude Oil Future 3/15/2012 2 $ $ Class III Milk Future 3/29/2012 17 ) Cocoa Future 5/15/2012 8 ) Coffee Future 5/18/2012 2 ) Copper Future 3/28/2012 1 ) Corn Future 3/14/2012 5 Corn Future 5/14/2012 1 Frozen Concentrate Orange Juice Future 3/12/2012 19 Gas Oil Future 3/12/2012 1 Gold Future 4/26/2012 3 Heating Oil Future 2/29/2012 1 Lumber Future 5/15/2012 1 Palladium Future 3/28/2012 3 ) Platinum Future 4/26/2012 4 Silver Future 3/28/2012 1 ) Soybean Future 3/14/2012 5 Soybean Future 5/14/2012 1 Soybean Meal Future 3/14/2012 10 Soybean Meal Future 5/14/2012 1 Soybean Oil Future 3/14/2012 9 Soybean Oil Future 5/14/2012 2 Sugar #11 Future 2/29/2012 33 ) Wheat Future 3/14/2012 1 Total Commodity Futures CURRENCY FUTURES Australian Dollar Future 3/19/2012 12 Canadian Dollar Future 3/20/2012 2 (5 ) Mexican Peso Future 3/19/2012 34 Total Currency Futures Total Futures Contracts $ $ See accompanying notes to Schedules of Investments. TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT January 31, 2012 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Class III Milk Future 3/29/2012 6 $ $ Cocoa Future 5/15/2012 5 ) Coffee Future 5/18/2012 2 Copper Future 3/28/2012 2 Corn Future 3/14/2012 3 ) Cotton No. 2 Future 5/8/2012 1 Crude Oil Future 3/20/2012 4 Feeder Cattle Future 3/29/2012 10 ) Heating Oil Future 2/29/2012 1 ) Lean Hogs Future 4/16/2012 17 ) Live Cattle Future 4/30/2012 17 ) Lumber Future 5/15/2012 11 ) Natural Gas Future 3/28/2012 37 Soybean Future 3/14/2012 1 ) Soybean Oil Future 3/14/2012 3 ) Wheat Future 3/14/2012 11 ) Total Commodity Futures CURRENCY FUTURES British Pound Future 3/19/2012 1 41 Euro FX Future 3/19/2012 3 (7 ) Japanese Yen Future 3/19/2012 5 ) Swiss Franc Future 3/19/2012 11 ) Total Currency Futures ) INDEX FUTURES CBOE Volatility Index (VIX) Future 2/14/2012 44 CBOE Volatility Index (VIX) Future 3/20/2012 49 E-Mini S&P 500 Future 3/16/2012 76 ) Total Index Futures Total Futures Contracts Sold Short $ $ See accompanying notes to Schedules of Investments. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS January 31, 2012 (Unaudited) 1.Securities valuation The portfolio securities of TFS Market Neutral Fund, TFS Small Cap Fund and TFS Hedged Futures Fund (the “Funds”) are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for long positions and at the closing ask price for short positions for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Futures contracts are generally valued at the last quoted sales price on the applicable valuation date.Futures contracts that trade on exchanges that close before 4:00 p.m. Eastern time are valued at the official settlement price of the primary exchange on which it is traded.Prices for these futures contracts are monitored until 4:00 p.m. Eastern time to determine if fair valuation is required.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of the TFS Capital Investment Trustand will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. The Funds’ investments and securities sold short recorded at fair value have been categorized based upon a fair value hierarchy in accordance with the Financial Accounting Standards Board’s guidance on fair value measurement.The levels of the fair value hierarchy and their applicability to the Funds are described below: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities at the reporting date.Level 1 assets and liabilities include common stocks, closed-end, open-end and exchange-traded funds, exchange-traded notes, rights, warrants, futures contracts and cash equivalents. · Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets and liabilities in active markets and quoted prices for identical or similar assets or liabilities that are not active.Assets and liabilities included in this category generally include common stocks that trade infrequently or their trading has been temporarily halted and corporate bonds with values that are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. · Level 3 inputs are unobservable inputs for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability.Assets and liabilities included in this category generally include common stocks that trade infrequently or their trading has been halted for an extended period of time. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement.The Funds’ assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) The availability of observable inputs can vary from product to product and is affected by a wide variety of factors, including, for example, the type of product, whether the product is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized as Level 3. The following is a summary of the inputs used to value the Funds’ investments and securities sold short as of January 31, 2012: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Investments in Securities, Securities Sold Short and Money Market Funds: Common Stocks $ $
